Exhibit 10.1

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

LICENSE AGREEMENT

 

by and between

 

AMAG PHARMACEUTICALS, INC.

 

and

 

PALATIN TECHNOLOGIES, INC.

 

January 8, 2017

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

TABLE OF CONTENTS

 

1.

EFFECTIVENESS; DEFINITIONS AND INTERPRETATION

1

 

1.1.

Effectiveness

1

 

 

 

 

 

1.2.

Defined Terms

2

 

 

 

 

 

1.3.

Interpretation

2

 

 

 

2.

LICENSE GRANTS AND TECHNOLOGY TRANSFER

3

 

2.1.

Exclusive License from Palatin to AMAG

3

 

 

 

 

 

2.2.

Non-Exclusive License from Palatin to AMAG

3

 

 

 

 

 

2.3.

AMAG Sublicensees

3

 

 

 

 

 

2.4

[…***…]

4

 

 

 

 

 

2.5.

Right of Reference

4

 

 

 

 

 

2.6.

No Implied Rights

4

 

 

 

 

 

2.7

Assignment of Existing Regulatory Filings

4

 

 

 

 

 

2.8.

Initial Data Transfer

4

 

 

 

 

 

2.9.

Continuing Disclosure and Knowledge Transfer

5

 

 

 

3.

PAYMENTS BY AMAG TO PALATIN

5

 

3.1.

Initial Research Payment

5

 

 

 

 

 

3.2.

Ongoing Program Expenses

5

 

 

 

 

 

3.3.

Development Payments

6

 

 

 

 

 

3.4.

Sales Milestone Payments

6

 

 

 

 

 

3.5.

Royalty Payments

7

 

 

 

 

 

3.6.

Reports and Payments

8

 

 

 

 

 

3.7.

No Guarantee of Success

11

 

 

 

4.

PALATIN DEVELOPMENT OBLIGATIONS

11

 

4.1.

Overview

11

 

 

 

 

 

4.2.

Governance

12

 

5.

PRODUCT DEVELOPMENT AND COMMERCIALIZATION

13

 

i

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

 

5.1.

General

13

 

 

 

 

 

5.2.

Diligence

13

 

 

 

 

 

5.3.

Regulatory Approvals

15

 

 

 

 

 

5.4.

Adverse Event Reporting

15

 

 

 

 

 

5.5.

Commercialization Activities

16

 

 

 

 

 

5.6.

Manufacturing

17

 

 

 

 

 

5.7.

Other AMAG Programs

19

 

 

 

 

6.

INTELLECTUAL PROPERTY

19

 

6.1.

Ownership of Intellectual Property

19

 

 

 

 

 

6.2.

Patent Rights

20

 

 

 

 

 

6.3.

Enforcement and Defense of Know-How

25

 

 

 

 

 

6.4.

Recording

26

 

 

 

 

7.

CONFIDENTIALITY

26

 

7.1.

Confidentiality

26

 

 

 

 

 

7.2.

Authorized Disclosure

26

 

 

 

 

 

7.3.

SEC Filings and Other Disclosures

27

 

 

 

 

 

7.4.

Public Announcements; Publications

28

 

 

 

 

 

7.5.

Obligations in Connection with Change of Control

28

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES; COVENANTS; SECURITY INTEREST

28

 

ii

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

 

8.1.

Mutual Representations and Warranties

28

 

 

 

 

 

8.2.

Mutual Covenants

29

 

 

 

 

 

8.3.

Representations and Warranties of Palatin

29

 

 

 

 

 

8.4.

Palatin Covenants

32

 

 

 

 

 

8.5.

Disclaimer

34

 

 

 

 

9.

GOVERNMENT APPROVALS; REMEDY; TERM AND TERMINATION

34

 

9.1.

HSR Filing

34

 

 

 

 

 

9.2.

Intentionally Omitted

34

 

 

 

 

 

9.3.

Other Government Approvals

34

 

 

 

 

 

9.4.

Term

34

 

 

 

 

 

9.5.

Termination by Palatin

34

 

 

 

 

 

9.6.

Termination by AMAG

35

 

 

 

 

 

9.7.

Effects of Termination

35

 

 

 

 

 

9.8.

Provisions for Insolvency

38

 

 

 

 

10.

LIMITATION ON LIABILITY, INDEMNIFICATION AND INSURANCE

39

 

10.1.

No Consequential Damages

39

 

 

 

 

 

10.2.

Indemnification by AMAG

40

 

 

 

 

 

10.3.

Indemnification by Palatin

40

 

 

 

 

 

10.4.

Procedure

40

 

 

 

 

 

10.5.

Insurance

42

 

 

 

 

11.

MISCELLANEOUS

42

 

11.1.

Assignment

42

 

 

 

 

 

11.2.

Change of Control of Palatin

43

 

 

 

 

 

11.3.

Further Actions

43

 

 

 

 

 

11.4.

Force Majeure

43

 

 

 

 

 

11.5.

Notices

43

 

iii

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

 

11.6.

Amendment

44

 

 

 

 

 

11.7.

Waiver

44

 

 

 

 

 

11.8.

Severability

44

 

 

 

 

 

11.9.

Descriptive Headings

45

 

 

 

 

 

11.10.

Dispute Resolution

45

 

 

 

 

 

11.11.

Governing Law

45

 

 

 

 

 

11.12.

Consent to Jurisdiction

45

 

 

 

 

 

11.13.

Entire Agreement

46

 

 

 

 

 

11.14.

Representation by Legal Counsel

46

 

 

 

 

 

11.15.

Independent Contractors

46

 

 

 

 

 

11.16.

Counterparts

46

 

 

 

 

 

11.17.

No Third Party Rights or Obligations

46

 

iv

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

EXHIBITS

Exhibit A

Defined Terms

 

 

Exhibit B

Palatin Patent Rights Existing as of the Execution Date

 

 

Exhibit C

Compounds Existing as of the Execution Date

 

i

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

SCHEDULES

 

Schedule 2.11

Assigned Contracts

 

 

Schedule 3.5.1

Marginal Royalty Rate Calculation Example

 

 

Schedule 4.1(a)

Palatin Development Obligations — Activities Necessary to File NDA

 

 

Schedule 4.1(b)

Palatin Development Obligations — Assistance Necessary to Secure Regulatory
Approval

 

 

Schedule 5.5.2(b)

Product Brands

 

 

Schedule 7.4.1

Public Announcement

 

 

Schedule 8.3.1

Exceptions to Palatin’s Exclusive Ownership of Palatin Technology

 

 

Schedule 8.3.6

Known Infringement of Palatin Patent Rights

 

 

Schedule 8.3.8

Exceptions to Palatin’s Rights under Palatin Know-How

 

 

Schedule 8.3.12

Disclosed Third Party Agreements

 

ii

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is entered into as of January 8, 2017
(the “Execution Date”), by and between AMAG Pharmaceuticals, Inc., a corporation
organized and existing under the laws of Delaware and having a principal place
of business at 1100 Winter Street, Waltham, MA 02451 (“AMAG”) and Palatin
Technologies, Inc., a corporation organized and existing under the laws of
Delaware and having a principal place of business at 4-B Cedar Brook Drive,
Cedar Brook Corporate Center, Cranbury, NJ 08512 (“Palatin”). AMAG and Palatin
may each be referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, Palatin owns or otherwise controls certain patents, patent
applications, technology, know-how, scientific and technical information and
other proprietary rights and information relating to the identification,
research and development of Compounds, Pharmaceutical Products, Product Delivery
Devices and Products (each, as defined below);

 

WHEREAS, AMAG has experience and expertise in the development and
commercialization of pharmaceutical products, and desires to acquire an
exclusive license in the Territory (as defined below) under Palatin’s patents,
patent applications, technology, know-how, scientific and technical information
and other proprietary rights and information relating to Compounds; and

 

WHEREAS, subject to the terms of this Agreement, Palatin wishes to grant to
AMAG, and AMAG wishes to receive from Palatin, (a) an exclusive license in the
Territory to use, research, develop, manufacture and commercialize Compounds and
Products (as defined below) and (b) a non-exclusive license to research, develop
and manufacture (but not commercialize) Compounds and Products in all countries
outside of the Territory.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      EFFECTIVENESS; DEFINITIONS AND
INTERPRETATION.

 

1.1.                            Effectiveness. The provisions of Sections 2, 3,
4, 5 and 6 of this Agreement (collectively, the “Contemplated Transactions”)
shall be effective and binding on the Parties as of 9:00 a.m. (United States
Eastern time) on a date to be specified by the Parties, such date to be no later
than the second (2nd) Business Day after satisfaction or waiver of all of the
conditions set forth in this Section 1.1 (the “Effective Date”), unless another
date is agreed to in writing by the Parties. The remaining provisions of this
Agreement shall be effective and binding on the Parties as of the Execution
Date.

 

1.1.1.                  The obligations of each Party to consummate the
Contemplated Transactions are subject to the fulfillment, or to the extent
permitted by applicable Law, waiver by the applicable Party, of the following
condition (the “Mutual Condition”):

 

(a)                                 (1) a determination by AMAG that the SEC
Financial Statements are not required to be filed by AMAG pursuant to
Section 8.4.9 or (2) if AMAG

 

1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

determines that the SEC Financial Statements are required to be filed by AMAG
pursuant to Section 8.4.9, Palatin has delivered the SEC Financial Statements to
AMAG pursuant to, and in compliance with, the terms of Section 8.4.9.

 

1.1.2.                  The obligations of AMAG to consummate the Contemplated
Transactions are subject to the fulfillment, or to the extent permitted by
applicable Law, waiver by AMAG, in its sole discretion, of the following
conditions (the “AMAG Conditions” and together with the Mutual Condition, the
“Effectiveness Conditions”):

 

(a)                                 Palatin shall have obtained the prior
written consent and acknowledgement of the Horizon Lenders that the Contemplated
Transactions constitute a “Permitted License” as defined under the Horizon
Agreement and shall not constitute an event of default or other breach by
Palatin under the Horizon Agreement;

 

(b)                                 Palatin shall have obtained the prior
written consent and acknowledgment of Catalent Belgium S.A. (“Catalent”) that
the Contemplated Transactions do not constitute a “Change of Control” under
either of the Catalent Agreements, and that the only amounts payable to Catalent
in connection with the Contemplated Transactions are those set forth under
Section 3.3 of the Catalent Services Agreement; and

 

(c)                                  Palatin shall have obtained the prior
written consent and acknowledgement of Catalent to the assignment of each of the
Catalent Agreements to AMAG, which consent and acknowledgement shall further
state that Catalent (i) acknowledges that the Catalent Agreements are and shall
continue to be in full force and effect following the Effective Date,
(ii) waives any right of termination Catalent may have under the Catalent
Agreements as a result of the Contemplated Transactions and (iii) confirms that
there is currently no default existing under the Catalent Agreements that has
not been cured and that Catalent is not aware of any event or condition, which
with the passage of time or the giving of notice, or both, would constitute a
default under the Catalent Agreements.

 

1.2.                            Defined Terms.  Capitalized terms not otherwise
defined herein shall have the meanings set forth in Exhibit A.

 

1.3.                            Interpretation.  Except where the context
expressly requires otherwise, (a) the use of any gender herein shall be deemed
to encompass references to either or both genders, and the use of the singular
shall be deemed to include the plural (and vice versa), (b) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (c) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (d) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any Person shall be construed to include the Person’s successors and
assigns, (f) the words “herein”,

 

2

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (g) all references herein to Sections, Exhibits or Schedules shall be
construed to refer to Sections, Exhibits or Schedules of this Agreement, and
references to this Agreement include all Exhibits and Schedules hereto, (h) the
word “notice” means notice in writing (whether or not specifically stated) and
shall include notices, consents, approvals and other written communications
contemplated under this Agreement, (i) provisions that require that a Party, the
Parties or any committee hereunder “agree,” “consent” or “approve” or the like
shall require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail and instant messaging), (j) references to any specific
law, rule or regulation, or article, section or other division thereof, shall be
deemed to include the then-current amendments thereto or any replacement or
successor law, rule or regulation thereof, and (k) the term “or” shall be
interpreted in the inclusive sense commonly associated with the term “and/or.”

 

2.                                      LICENSE GRANTS AND TECHNOLOGY TRANSFER.

 

2.1.                            Exclusive License from Palatin to AMAG.  As of
the Effective Date, Palatin hereby grants to AMAG (a) an exclusive license
(exclusive even as to Palatin) under the Palatin Technology and Palatin’s
interest in the Joint Technology, to use, have used, Develop, have Developed,
Commercialize and have Commercialized (but not to Manufacture or have
Manufactured) Compounds, Products, Pharmaceutical Products and Product Delivery
Devices, and otherwise practice and exploit the Palatin Technology and Palatin’s
interest in the Joint Technology, and (b) a non-exclusive license under the
Palatin Technology and Palatin’s interest in the Joint Technology, to
Manufacture and have Manufactured Compounds, Products, Pharmaceutical Products
and Product Delivery Devices, in each case (a) and (b), in the Field and in the
Territory.

 

2.2.                            Non-Exclusive License from Palatin to AMAG.  As
of the Effective Date, Palatin hereby grants to AMAG a non-exclusive license
under the Palatin Technology and Palatin’s interest in the Joint Technology, to
Develop, have Developed, Manufacture, and have Manufactured (but not to
Commercialize or have Commercialized) Compounds, Products, Pharmaceutical
Products and Product Delivery Devices, and otherwise practice and exploit the
Palatin Technology and Palatin’s interest in the Joint Technology, in the Field
in all countries of the world outside the Territory, solely for purposes of
Developing and Manufacturing Compounds, Products, Pharmaceutical Products and
Product Delivery Devices for Commercialization in the Territory.

 

2.3.                            AMAG Sublicensees.  AMAG shall have the right to
grant sublicenses, directly or indirectly, to its Affiliates and Third Parties
of any and all rights granted to AMAG under this Agreement by Palatin, including
any and all rights licensed to AMAG pursuant to Section 2.1 or Section 2.2. Each
sublicense agreement shall be in writing and provide that the applicable
Sublicensee is bound by all applicable terms and conditions of this Agreement,
including with respect to record keeping obligations and audit rights. AMAG
shall remain responsible for the payment to Palatin of all Milestone Payments
and royalties payable with respect to Net Sales of Products made by such
Sublicensees. AMAG shall be responsible for the acts and omissions of its
Sublicensees. AMAG shall deliver to Palatin a true, accurate and complete copy
of each

 

3

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

sublicense agreement entered into by AMAG, and any modification or termination
thereof, within […***…] after the applicable execution, modification or
termination of the sublicense agreement; provided, however, that AMAG may make
appropriate redactions to such sublicense agreements prior to delivery to
Palatin.

 

2.4.                            […***…]

 

2.4.1.                  […***…]

 

2.4.2.                  […***…]

 

2.4.3.                  Confidentiality. Notwithstanding any provision of this
Agreement to the contrary, all information of the Parties, their Affiliates or
their licensees or sublicensees that is disclosed to the other Party under this
Section 2.4 shall be deemed to be the Confidential Information of the disclosing
Party and subject to the provisions of Section 7.

 

2.5.                            Right of Reference.  Palatin hereby grants to
AMAG a “Right of Reference,” as that term is defined in 21 C.F.R. § 314.3(b) (or
any analogous Law recognized outside of the United States), to all Data
Controlled by Palatin or its Affiliates that relate to any Compound, Product,
Pharmaceutical Product or Product Delivery Device, and Palatin shall provide a
signed statement to this effect, if requested by AMAG, in accordance with 21
C.F.R. § 314.50(g)(3) (or any analogous Law outside of the United States).

 

2.6.                            No Implied Rights.  Except as expressly provided
in this Agreement, neither Party shall be deemed to have granted the other Party
(by implication, estoppel or otherwise) any right, title, license or other
interest in or with respect to any intellectual property, Know-How or
information Controlled by such Party.

 

2.7.                            Assignment of Existing Regulatory Filings. 
Within a reasonable time not to exceed […***…] following the Effective Date,
Palatin shall (a) transfer title and assign to AMAG all Regulatory Approval
applications and other filings with Regulatory Authorities (including INDs)
owned or Controlled by Palatin or its Affiliates with respect to any Compound,
Product, Pharmaceutical Product or Product Delivery Device in the Territory  in
the field of female sexual dysfunction (including the Initial Indication) and
(b) deliver to AMAG true and complete copies of (i) each of the foregoing
applications and filings and (ii) all correspondence with any Regulatory
Authority(ies) relating to any of the foregoing. Within a reasonable time not to
exceed […***…] following the Effective Date,  Palatin shall (1) transfer title
and assign to AMAG all other Regulatory Approval applications and other filings
with Regulatory Authorities (including INDs) owned or Controlled by Palatin or
its Affiliates with respect to any Compound, Product, Pharmaceutical Product or
Product Delivery Device in the Territory and (2) deliver to AMAG true and
complete copies of (A) each of the foregoing applications and filings and
(B) all correspondence with any Regulatory Authority(ies) relating to any of the
foregoing.

 

2.8.                            Initial Data Transfer.  Within a reasonable time
not to exceed […***…] following the Effective Date, Palatin shall disclose to
AMAG all Palatin Know-How necessary or useful in connection with securing
Regulatory Approval and Commercializing Products in the

 

4

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Territory, together with such additional Palatin Know-How as AMAG may reasonably
request, in each case to the extent developed by Palatin on or prior to the
Effective Date, in either the format in which such Palatin Know-How then exists
or in such other format as AMAG may reasonably request (including by download of
digital files to a secure website or e-room designated and controlled by AMAG).

 

2.9.                            Continuing Disclosure and Knowledge Transfer. 
On a Calendar Quarter basis, or more frequently at the reasonable request of
AMAG during the Term, Palatin shall disclose to AMAG any Palatin Know-How
developed by Palatin since Palatin’s most recent disclosure.  Such disclosure
shall be in either the format in which such Palatin Know-How then exists or in
such other format as AMAG may reasonably request (including by download of
digital files to a secure website or e-room designated and controlled by AMAG). 
Further, Palatin shall make appropriate personnel available to AMAG at
reasonable times and places and upon reasonable prior notice for the purpose of
assisting AMAG to understand and use the Palatin Technology in connection with
AMAG’s Development, Manufacture, Commercialization and use of Compounds and
Products.

 

2.10.                     Palatin Non-Competition Obligations. During the Term,
Palatin shall not, directly or indirectly, itself or through any Affiliate,
licensee or Third Party, Commercialize in the Territory any product in the field
of female sexual dysfunction (including the Initial Indication). For the
avoidance of doubt, Palatin may, during the Term, Commercialize melanocortin
agonists, including melanocortin receptor-4 agonists but excluding Compounds, in
the Territory for indications other than in the field of female sexual
dysfunction.

 

2.11.                     Assignment of Contracts. On the Effective Date,
Palatin will assign, and will cause its Affiliates to assign, to AMAG all
contracts listed on Schedule 2.11 (the “Assigned Contracts”).

 

2.12.                     Palatin Retained Rights.  Notwithstanding the rights
granted to AMAG in Section 2.1 and Section 2.2, and without limiting the
generality of Section 2.6, the Parties acknowledge that Palatin retains the
right to practice the Palatin Technology in the Territory to fulfill its
obligations under this Agreement, including the Palatin Development Activities.

 

3.                                      PAYMENTS BY AMAG TO PALATIN.

 

3.1.                            Initial Research Payment.  AMAG shall pay to
Palatin (a) a one-time payment of sixty million dollars ($60,000,000) minus the
Holdback Amount, within five (5) days following the Effective Date, and (b) a
one-time payment equal to the Holdback Amount, within [...***...] following the
later of the Effective Date and the date of AMAG’s receipt of written
confirmation from Catalent that it has received all amounts payable to Catalent
arising from or in connection with the Contemplated Transactions. The “Holdback
Amount” shall be equal to […***…].

 

3.2.                            Ongoing Program Expenses.  AMAG shall reimburse
Palatin for all reasonable, documented, direct out-of-pocket costs (with no
markup) incurred by Palatin following the Effective Date in the performance of
Palatin’s obligations pursuant to Section 4.1 (such costs, the “Ongoing Program
Expenses”) up to an aggregate amount of twenty-five million dollars

 

5

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

($25,000,000) (the “Program Expense Cap”). Unless otherwise approved by the JSC,
such direct out-of-pocket costs shall not exceed to any material extent the
budgeted costs approved by the JSC pursuant to Section 4.2.3.  Palatin shall
invoice AMAG for Ongoing Program Expenses on a monthly basis within […***…]
following the end of each calendar month, and each such invoice shall be
accompanied by reasonable supporting documentation evidencing the amounts
reflected in such invoice.  Absent AMAG contesting, in good faith, the amounts
reflected in an invoice, payment shall be due within […***…] following AMAG’s
receipt of each such properly documented invoice.  Notwithstanding any provision
of this Agreement to the contrary, the […***…].

 

3.3.                            Development Payments.  In consideration of
Palatin’s performance under Section 4.1, AMAG shall pay Palatin the amounts set
forth below within […***…] following the first occurrence of each event
described below for the first Product to achieve such event (each, a
“Development Payment”).

 

 

 

Development Event

 

Development Payment

(i)

 

Acceptance of an NDA by the FDA with respect to the Initial Indication

 

[…***…]

(ii)

 

Regulatory Approval in the United States with respect to the Initial Indication

 

[…***…]

 

Each of the Development Payments set forth above shall be payable one time only
(regardless of the number of Products with respect to which, or the number of
times with respect to any Product, the specified Development Event occurs). No
Development Payments shall be payable for any subsequent Product regardless of
the number of Products Developed. The maximum aggregate amount payable by AMAG
in respect of Development Payments if all Development Events occur on or prior
to […***…] shall be eighty million dollars ($80,000,000).

 

3.4.                            Sales Milestone Payments.  AMAG shall pay
Palatin the following one-time payments (each, a “Sales Milestone Payment”) when
aggregate Net Sales of all Products in a Calendar Year in the Territory (the
“Total Annual Net Sales”) first reach the respective thresholds indicated below:

 

Total Annual Net Sales

 

Sales Milestone Payment

Total Annual Net Sales exceeding $250 million

 

$25,000,000

Total Annual Net Sales exceeding […***…]

 

[…***…]

Total Annual Net Sales exceeding […***…]

 

[…***…]

Total Annual Net Sales exceeding […***…]

 

[…***…]

 

6

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

AMAG shall make any Sales Milestone Payment payable with respect to a Calendar
Year within […***…] after the end of the applicable Calendar Year. For the
avoidance of doubt, each of the Sales Milestone Payments set forth above shall
be payable one time only, regardless of the number of times the corresponding
Total Annual Net Sales levels are achieved. The maximum aggregate amount payable
by AMAG in respect of Sales Milestone Payments shall be three hundred million
dollars ($300,000,000).

 

3.5.                            Royalty Payments.

 

3.5.1.                  Royalties. Subject to the provisions of Section 3.5.3,
AMAG shall pay Palatin royalties in the amount of the Marginal Royalty Rates
(set forth below) of the aggregate Net Sales resulting from the sale of
Products, on a Product-by-Product basis, in the Territory during each Calendar
Year of the applicable Royalty Term for each Product (each, the “Per Product
Annual Net Sales”):

 

Per Product Annual Net Sales

 

Marginal Royalty Rate
(% of Per Product Annual Net

Sales)

Per Product Annual Net Sales above […***…]

 

[…***…]

Per Product Annual Net Sales above […***…]

 

[…***…]

Per Product Annual Net Sales above […***…]

 

[…***…]

Per Product Annual Net Sales […***…]

 

[…***…]

 

Each Marginal Royalty Rate set forth in the table above shall apply only to that
portion of the Net Sales of a given Product in the Territory during a given
Calendar Year that falls within the indicated range. An example calculation of
royalties under this Section 3.5.1 is set forth in Schedule 3.5.1.

 

3.5.2.                  Fully Paid-Up, Royalty Free License.  Following
expiration of the Royalty Term for any Product in a given country, no further
royalties shall be payable in respect of sales of such Product in such country
and, thereafter the license granted to AMAG under Sections 2.1 and 2.2 with
respect to such Product in such country shall automatically become fully
paid-up, perpetual, irrevocable and royalty-free.

 

3.5.3.                  Royalty Adjustments.  The following adjustments shall be
made, on a Product-by-Product and country-by-country basis, to the royalties
payable pursuant to Section 3.5.1, in each case, subject to the limitations set
forth in Section 3.5.4:

 

(a)                                 Third Party Patents.  If it is necessary or
desirable for AMAG to license one or more Patent Rights from one or more Third
Parties in order to Develop, Manufacture, Commercialize or use any Product,
whether directly or through any AMAG Affiliate or Sublicensee, then AMAG may, in
its sole

 

7

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

discretion, negotiate and obtain a license under such Patent Right(s) (each such
Third Party license referred to herein as an “Additional Third Party License”).
Any royalty otherwise payable to Palatin under this Agreement with respect to
Net Sales of any Product by AMAG, its Affiliates or Sublicensees shall be
reduced by [...***...], such reduction to continue until all such amounts have
been expended, provided that in no event [...***...] shall the total royalty
payable to Palatin for any Product be less than [...***...] of the royalty
amounts otherwise payable for such Product.

 

(b)                                 No Adjustment for Palatin Third Party
Agreements. Palatin shall be solely responsible for (i) all obligations
(including any royalty or other obligations that relate to the Palatin
Technology) under its agreements with Third Parties that are in effect as of the
Effective Date or that Palatin enters into during the Term, in each case, other
than the Assigned Contracts, and (ii) all payments to inventors (other than
inventors that are Representatives of AMAG) of Palatin Technology or Joint
Technology, including payments under inventorship compensation Laws.

 

(c)                                  Generic Entry. As used in this
Section 3.5(c), “Generic Competition” means, with respect to a given Product in
a given country in the Territory, that (a) one or more Generic Products to such
Product are available in such country and (b) […***…].  Notwithstanding any
provision of this Agreement to the contrary, upon the occurrence of Generic
Competition with respect to a Product in a given country in the Territory, any
royalty payments owed with respect to such Product in such country pursuant to
this Section 3.5 shall be reduced by […***…].

 

3.5.4.                  Limitations on Adjustments.  Notwithstanding anything
herein to the contrary, in no event shall the royalties payable to Palatin for
any Product under this Agreement […***…].

 

3.6.                            Reports and Payments.

 

3.6.1.                  Cumulative Royalties. The obligation to pay royalties
under this Agreement shall be imposed only once with respect to any sale of any
given unit of a Product.

 

3.6.2.                  Royalty Statements and Payments. Within […***…] of the
end of each Calendar Quarter, AMAG shall deliver to Palatin a report setting
forth the following information for such Calendar Quarter, on a
Product-by-Product, country-by-country and Territory-wide basis: (a) gross sales
of each Product, (b) Net Sales of each Product, (c) deductions taken from gross
sales (by category as set forth in the definition of Net Sales) to arrive at the
Net Sales calculation, (d) the basis for any adjustments to the royalty payable
for the sale of any such Product and (e) the royalty due hereunder for the sale
of each such Product. No such reports shall be due for any such Product
(i) before the First Commercial Sale of such Product or (ii) after the Royalty
Term for such Product has expired in all countries in the Territory. The total
royalty due for the sale of all such Products during such Calendar Quarter shall
be remitted within […***…] following the delivery of such report.

 

8

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

3.6.3.                  Taxes and Withholding. It is understood and agreed
between the Parties that any payments made by AMAG under this Agreement are
inclusive of any value added or similar tax imposed upon such payments. In
addition, in the event any payments made by AMAG pursuant to this Agreement
become subject to withholding taxes under the Laws or regulations of any
jurisdiction or Governmental Authority, AMAG shall deduct and withhold the
amount of such taxes for the account of Palatin to the extent required by
applicable Laws or regulations; such amounts payable to Palatin shall be reduced
by the amount of taxes deducted and withheld; and AMAG shall pay the amounts of
such taxes to the proper Governmental Authority in a timely manner and transmit
to Palatin an official tax certificate or other evidence of such tax obligations
together with proof of payment from the relevant Governmental Authority of all
amounts deducted and withheld sufficient to enable Palatin to claim such payment
of taxes. Any such withholding taxes required under applicable Laws or
regulations to be paid or withheld shall be an expense of, and borne solely by,
Palatin. AMAG will provide Palatin with reasonable assistance to enable Palatin
to recover such taxes as permitted by applicable Laws or regulations.

 

3.6.4.                  Currency. All amounts payable and calculations under
this Agreement shall be in United States dollars. As applicable, Net Sales and
any adjustments to payments under this Agreement shall be translated into United
States dollars at the exchange rate used by AMAG for public financial accounting
purposes. If, due to restrictions or prohibitions imposed by national or
international authority, a given payment cannot be made as provided in this
Section 3, the Parties shall consult with a view to finding a prompt and
acceptable solution. If the Parties are unable to identify a mutually acceptable
solution regarding such payment, then AMAG may elect, in its sole discretion, to
deliver such payment in the relevant jurisdiction and in the local currency of
the relevant jurisdiction.

 

3.6.5.                  Method of Payment. Except as permitted pursuant to
Section 3.6.4, each payment hereunder shall be made by electronic transfer in
immediately available funds via either a bank wire transfer, an ACH (automated
clearing house) mechanism, or any other means of electronic funds transfer, at
AMAG’s election, to such bank account as Palatin shall designate in writing to
AMAG at least […***…] before the payment is due.

 

3.6.6.                  Record Keeping. AMAG shall keep and shall cause its
Affiliates to keep books and accounts of record in connection with the sale of
Products in sufficient detail to permit accurate determination of all figures
necessary for verification of royalties and Sales Milestone Payments to be paid
hereunder. AMAG and its Affiliates shall maintain such records for a period of
at least […***…] after the end of the Calendar Quarter in which they were
generated.

 

3.6.7.                  Audits.

 

(a)                                 Palatin Audit Rights. Upon […***…] prior
notice from Palatin, AMAG shall permit an independent certified public
accounting firm of nationally recognized standing selected by Palatin and
reasonably acceptable to AMAG, to examine, at Palatin’s sole expense, the
relevant books and records of AMAG and

 

9

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

its Affiliates as may be reasonably necessary to verify the amounts reported by
AMAG in accordance with Section 3.6.2 and the payment of royalties and Sales
Milestone Payments hereunder. An examination by Palatin under this
Section 3.6.7(a) shall occur not more than once in any Calendar Year and shall
be limited to the pertinent books and records for any Calendar Year ending not
more than […***…] before the date of the request. The accounting firm shall be
provided access to such books and records at AMAG’s or its Affiliates’
facility(ies) where such books and records are normally kept and such
examination shall be conducted during AMAG’s normal business hours. AMAG may
require the accounting firm to sign a reasonably acceptable non-disclosure
agreement before providing the accounting firm with access to AMAG’s or its
Affiliates’ facilities or records. Upon completion of the audit, the accounting
firm shall provide both AMAG and Palatin a written report disclosing any
discrepancies in the reports submitted by AMAG or the royalties or Sales
Milestone Payments paid by AMAG, and, in each case, the specific details
concerning any discrepancies.

 

(b)                                 AMAG Audit Rights. Upon […***…] prior notice
from AMAG, Palatin shall permit AMAG or an independent certified public
accounting firm of nationally recognized standing selected by AMAG and
reasonably acceptable to Palatin, to examine, at AMAG’s sole expense, the
relevant books and records of Palatin and its Affiliates as may be reasonably
necessary to verify Ongoing Program Expenses invoiced to AMAG pursuant to
Section 3.2. An examination by AMAG under this Section 3.6.7(b) shall occur not
more than once in any Calendar Year and shall be limited to the pertinent books
and records for any Calendar Year ending not more than three (3) years before
the date of the request. AMAG or the accounting firm, as applicable, shall be
provided access to such books and records at Palatin’s or its Affiliates’
facility(ies) where such books and records are normally kept and such
examination shall be conducted during Palatin’s normal business hours. Palatin
may require the accounting firm to sign a reasonably acceptable non-disclosure
agreement before providing the accounting firm with access to Palatin’s or its
Affiliates’ facilities or records. Upon completion of the audit, AMAG or the
accounting firm, as applicable, shall provide Palatin a written report
disclosing any discrepancies in the Ongoing Program Expenses reported by Palatin
or the corresponding reimbursements paid by AMAG, and, in each case, the
specific details concerning any discrepancies.

 

3.6.8.                  Underpayments/Overpayments. If any audit conducted
pursuant to Section 3.6.7(a) concludes that additional royalties or Sales
Milestone Payments were due to Palatin, then AMAG will pay to Palatin the
additional royalties or Sales Milestone Payments, plus interest on the deficient
amount, as calculated pursuant to Section 3.6.9, within […***…] of the date AMAG
receives such accountant’s written report. […***…]. If any audit conducted
pursuant to Section 3.6.7(a) concludes that AMAG overpaid royalties or Sales
Milestone Payments to Palatin, or if any audit conducted pursuant to
Section 3.6.7(b) concludes that Palatin overcharged AMAG reimbursements for
Ongoing Program Expenses to Palatin, then Palatin will refund such overcharges
or

 

10

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

overpayments to AMAG, plus interest as calculated pursuant to Section 3.6.9,
within […***…] of the date Palatin receives the applicable audit report. 
[…***…]

 

3.6.9.                  Late Payments.  Any payments due under this Agreement
shall be due on such date as specified in this Agreement and, in the event such
date is not a Business Day, then the next succeeding Business Day. In the event
that any payment due under this Agreement is not made when due, the amount due
shall accrue interest beginning on the […***…] following the date on which such
payment was due, calculated at the […***…] for the due date, or, if lower, the
maximum rate permitted by law, calculated from the due date until paid in full.
Each payment made after the due date shall be accompanied by all interest so
accrued. Notwithstanding the foregoing, a Party shall have recourse to any other
remedy available at law or in equity with respect to any delinquent payment,
subject to the terms of this Agreement.

 

3.6.10.           Confidentiality. Notwithstanding any provision of this
Agreement to the contrary, all reports and financial information of the Parties,
their Affiliates or their Sublicensees which are provided to or subject to
review by the other Party under this Section 3 shall be deemed to be the
Confidential Information of the reporting or audited Party, as applicable, and
subject to the provisions of Section 7.

 

3.7.                            No Guarantee of Success.  AMAG and Palatin
acknowledge and agree that payments to Palatin pursuant to Section 3.3,
Section 3.4 and Section 3.5: (a) have been included in this Agreement on the
basis that they are only payable or otherwise relevant if a Product is
successfully Developed or Commercialized, as applicable; and (b) are not
intended to be used and will not be used as a measure of damages if this
Agreement is terminated for any reason, including pursuant to AMAG’s right to
terminate for convenience, before any such success is achieved and such amounts
become due.

 

4.                                      PALATIN DEVELOPMENT OBLIGATIONS

 

4.1.                            Overview.  Palatin shall (a) use diligent
efforts to conduct all development and regulatory activities, including clinical
and CMC activities, necessary to file an NDA for a Product for the Initial
Indication in the United States (including without limitation all activities set
forth in Schedule 4.1(a)), and (b) upon AMAG’s request, provide AMAG with
reasonable assistance necessary for AMAG to secure Regulatory Approval for such
NDA (including without limitation all assistance set forth in Schedule 4.1(b))
(clauses (a) and (b), collectively the “Palatin Development Activities”).  For
the avoidance of doubt, Palatin Development Activities shall not include
marketing, market research, commercialization plans or activities, pre-launch
support or production of inventory in anticipation of launch.  Palatin’s
obligations under this Section 4.1 shall endure until they are successfully
completed, regardless of whether Palatin’s costs of performing such obligations
exceed the Program Expense Cap.  Notwithstanding any provision of this Agreement
to the contrary, AMAG may elect to perform one or more Palatin Development
Activities itself, through its Affiliates or using Third Party contractors
selected by AMAG.

 

11

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

4.2.                            Governance.

 

4.2.1.                  Joint Steering Committee. The Parties hereby establish a
joint steering committee (the “JSC”) as of the Effective Date to review, approve
and oversee the Palatin Development Activities as described below.

 

(a)                                 Composition of the Joint Steering
Committee.  The JSC shall be comprised of […***…]. Each Party shall appoint its
respective representatives to the JSC and may substitute any of its
representatives, in its sole discretion, effective upon notice to the other
Party of such change. Additional representatives or consultants may from time to
time, by mutual consent of the Parties, be invited to attend JSC meetings,
subject to such representatives and consultants undertaking confidentiality
obligations, whether in a written agreement or by operation of law, no less
stringent than the confidentiality provisions of this Agreement.

 

(b)                                 JSC Chairperson. The JSC Chairperson shall
be a representative of AMAG.

 

4.2.2.                  Meetings.  During the Development Term, the JSC shall
meet in accordance with a schedule established by mutual written agreement of
the Parties, but no less frequently than (a) once per month until the filing of
an NDA for a Product for the Initial Indication in the United States and
(b) once per Calendar Quarter thereafter, at a location mutually agreed by the
Parties. Alternatively, the JSC may meet by means of teleconference,
videoconference or other similar means of communication. Each Party shall bear
its own expenses relating to attendance at such meetings by its representatives.

 

4.2.3.                  JSC Responsibilities.  The JSC shall have the following
responsibilities:

 

(a) reviewing, approving, monitoring and overseeing all Palatin Development
Activities, including ensuring AMAG’s ability to review and comment on all
materials, discussions and strategies related to, and to attend, as applicable,
(i) clinical studies (including related protocols and final study reports) to be
conducted by Palatin pursuant to the Palatin Development Activities, (ii) any
meetings or discussions with any Regulatory Authorities with respect thereto,
including any pre-NDA meetings and (iii) interactions with scientific advisors
and key opinion leaders with respect thereto;

 

(b) establishing procedures for maintaining and recording the costs incurred in
conducting the Palatin Development Activities, and establish and update as
required approved budgets for Palatin Development Activities;

 

(c)  establishing procedures to allow AMAG to audit Palatin’s Third Party
vendors with respect to the Palatin Development Activities;

 

(d) forming such other committees and sub-committees as the JSC may deem
appropriate, provided that such committees and sub-committees may

 

12

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

make recommendations to the JSC but may not be delegated JSC decision-making
authority; and

 

(e)  performing such other activities as the Parties agree in writing shall be
the responsibility of the JSC.

 

4.2.4.                  Action by Consensus; Final Decision Making Authority. 
In spite of the number of AMAG JSC representatives or Palatin JSC
representatives, each Party shall have one vote, and the JSC shall make
decisions by consensus. If the JSC is unable to reach consensus with respect to
a given matter, then the JSC representatives of either Party may submit such
matter to the Chief Executive Officers of the Parties, or their designees (any
such designee to be a senior member of the designating Chief Executive Officer’s
management team) for resolution.  If such matter is not resolved within […***…]
following such escalation, then […***…] shall have final decision-making
authority with respect to such matter.

 

4.2.5.                  Limits on JSC Authority. Notwithstanding any provision
of this Agreement to the contrary, (a) each Party shall retain the rights,
powers and discretion granted to it under this Agreement and no such rights,
powers, or discretion shall be delegated to or vested in the JSC unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing and (b) the JSC shall not have the
power to amend this Agreement or otherwise modify or waive compliance with this
Agreement in any manner.

 

4.2.6.                  Term. The JSC shall be dissolved immediately upon
expiration of the Development Term unless the Parties otherwise agree in
writing.

 

5.                                      PRODUCT DEVELOPMENT AND
COMMERCIALIZATION.

 

5.1.                            General.  Subject to the provisions of
Section 4, AMAG shall have sole authority over and control of the Development,
Manufacture, Regulatory Approval and Commercialization of Compounds, Products,
Pharmaceutical Products and Product Delivery Devices in the Territory.

 

5.2.                            Diligence.

 

5.2.1.                  Regulatory Approval. Once Palatin has successfully
completed all Palatin Development Activities necessary to file an NDA for a
Product for the Initial Indication in the United States, and subject to
Palatin’s continuing performance of its obligations under Section 4.1, AMAG will
use Commercially Reasonable Efforts to secure Regulatory Approval of such NDA in
the United States.

 

5.2.2.                  Commercial Diligence. Once the NDA described in
Section 5.2.1 has received Regulatory Approval in the United States with respect
to the Initial Indication, AMAG will use Commercially Reasonable Efforts to
Commercialize the Product covered by such NDA in the United States with respect
to the Initial Indication.

 

13

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

5.2.3.                  Exceptions to Diligence Obligations. Notwithstanding any
provision of this Agreement to the contrary, AMAG will be relieved of all AMAG
Diligence Obligations to the extent that:

 

(a)                                 AMAG or Palatin receives or generates any
safety, tolerability or other data indicating or signaling that a Product has or
would have an unacceptable risk-benefit profile or is otherwise not suitable for
initiation or continuation of Clinical Trials;

 

(b)                                 AMAG or Palatin receive any notice,
information or correspondence from an applicable Regulatory Authority, or an
applicable Regulatory Authority takes any action, that indicates that a Product
is unlikely to receive Regulatory Approval with respect to the Initial
Indication; or

 

(c)                                  Palatin fails to satisfactorily perform the
Palatin Development Activities or other obligations under this Agreement and
such failure prevents AMAG from fulfilling the AMAG Diligence Obligations.

 

5.2.4.                  Assertion of AMAG Diligence Obligation Claims. If
Palatin is, becomes or reasonably should be aware of facts that might form a
reasonable basis to allege that AMAG has failed to meet any of its obligations
under Section 5.2.1 or Section 5.2.2, then Palatin will promptly notify AMAG in
writing of such potential alleged performance failure (each such potential
alleged performance failure, a “Diligence Issue”). Promptly upon AMAG’s receipt
of any notice of a Diligence Issue pursuant to this Section 5.2.4, AMAG will
contact Palatin to discuss the specific nature of such Diligence Issue and seek
to identify an appropriate corrective course of action. If, no later than
[…***…] after AMAG’s receipt of such a notice, (a) the Parties have not reached
consensus regarding whether AMAG has failed to satisfy its obligations pursuant
to Section 5.2.1 or Section 5.2.2 and (b) the Parties have not agreed upon an
appropriate corrective course of action for such Diligence Issue, then such
Diligence Issue will be escalated and resolved pursuant to the dispute
resolution provisions set forth in Section 11.10.

 

5.2.5.                  Remedies for Breach of AMAG Diligence Obligations. If
AMAG materially breaches any AMAG Diligence Obligation and fails to remedy such
breach within […***…] of AMAG’s receipt of notice of such breach from Palatin,
then Palatin may, in its sole discretion, elect to either (a) terminate this
Agreement pursuant to the provisions of Section 9.7.1(a) on a Product-by-Product
and country-by-country basis, but only to the extent that a Product in a given
country in the Territory is directly and adversely impacted by such uncured
material breach or (b) convert any exclusive license granted to AMAG under this
Agreement with respect to a Product in a given country in the Territory into
non-exclusive license, but only to the extent that such Product in such country
is directly and adversely impacted by such uncured material breach. Palatin
acknowledges and agrees that the elections set forth in this Section 5.2.5:
(i) have been negotiated by the Parties to fully address any harm that Palatin
may incur as a result of AMAG’s material breach of the AMAG Diligence
Obligations and (ii) constitute Palatin’s sole and exclusive remedies with
respect to any breach by AMAG of any AMAG Diligence Obligation.

 

14

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

5.2.6.                  No Other Covenants. Except as expressly set forth in
Section 5.2, AMAG makes no representation, warranty or covenant, either express
or implied, that (A) it will successfully Develop, Manufacture, Commercialize or
continue to Develop, Manufacture or Commercialize any Product in any country,
(B) if Commercialized, that any Product will achieve any particular sales level,
whether in any individual country or cumulatively throughout the Territory or
(C) AMAG will devote, or cause to be devoted, any level of diligence or
resources to Developing, Manufacturing or Commercializing any Product in any
country, or in the Territory in general.

 

5.3.                            Regulatory Approvals.  AMAG or its designated
Affiliate(s) or Sublicensee(s) shall have the sole authority, at their sole
expense except as otherwise set forth in this Agreement, to file applications
for Regulatory Approval of Products, Pharmaceutical Products and Product
Delivery Devices in the Field in the Territory, including communicating with any
Regulatory Authority both prior to and following Regulatory Approval. As between
the Parties, AMAG shall be the sole and exclusive owner of all such Regulatory
Approval applications (including NDAs) and all regulatory correspondence and
filings with respect to such Regulatory Approval applications and Regulatory
Approvals granted thereon. Palatin shall, and shall require its Affiliates and
sublicensees to, consult and reasonably cooperate with AMAG with respect to
applications for Regulatory Approval of any Products, Pharmaceutical Products or
Product Delivery Devices outside the Territory, including allowing AMAG a
reasonable opportunity and reasonable time to review and comment regarding
relevant communications with applicable Regulatory Authorities outside the
Territory.

 

5.4.                            Adverse Event Reporting; Pharmacovigilance
Agreement. AMAG shall be solely responsible for maintaining the global safety
database for Products. […***…]. As between the Parties: (a) AMAG shall be
responsible for the pharmacovigilance surveillance and timely reporting of all
relevant adverse drug reactions/experiences, Product quality, Product complaints
and Safety Data relating to any Compound, Product, Pharmaceutical Product or
Product Delivery Device to the appropriate Regulatory Authorities in the
Territory; and (b) Palatin or its licensee(s) shall be responsible for the
pharmacovigilance surveillance and timely reporting of all relevant adverse drug
reactions/experiences, Product quality, Product complaints and Safety Data
relating to any Compound, Product, Pharmaceutical Product or Product Delivery
Device to the appropriate Regulatory Authorities outside the Territory, in each
case in accordance with applicable Laws. The Parties shall cooperate with each
other with respect to their respective pharmacovigilance responsibilities, and
each Party shall be solely responsible for costs relating to its respective
pharmacovigilance responsibilities, unless agreed otherwise by the Parties in
writing. Within […***…] after the Effective Date, the Parties shall enter into a
pharmacovigilance agreement on terms that comply with ICH guidelines, including:
(i) providing detailed procedures regarding the maintenance of core safety
information and the exchange of Safety Data relating to all Compounds, Products,
Pharmaceutical Products and Product Delivery Devices worldwide within
appropriate timeframes and in an appropriate format to enable each Party to meet
both expedited and periodic regulatory reporting requirements; and (ii) ensuring
compliance with the reporting requirements of all applicable Regulatory
Authorities on a worldwide basis for the reporting of Safety Data in accordance
with standards stipulated in the ICH guidelines, and all applicable regulatory
and legal requirements regarding the management of Safety Data.

 

15

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

5.5.                            Commercialization Activities.

 

5.5.1.                  General. AMAG shall have sole and exclusive control, at
its sole expense, over all matters relating to the Commercialization of
Compounds, Products, Pharmaceutical Products and Product Delivery Devices in the
Field in the Territory, including sole and exclusive control over (a) pricing of
Products and (b) the negotiation of Product pricing with Regulatory Authorities
and other Third Parties.

 

5.5.2.                  Branding.

 

(a)                                 General. AMAG and its designated Affiliates
or Sublicensees shall have the right to brand all Products in the Territory
using any one or more Trademarks, including any Product Brand, that it
determines appropriate for a Product, which may vary by country or within a
country. AMAG or its designated Affiliates or Sublicensees shall own all rights,
title and interests in and to such Trademarks and AMAG or such Affiliates or
Sublicensees may file, seek registration of and maintain such Trademarks in the
countries and regions they determine reasonably necessary.

 

(b)                                 Product Brands. Promptly upon AMAG’s written
request, Palatin shall assign to, and shall cause its Affiliates to assign to,
AMAG all rights, title and interests in and to all Trademarks owned or
Controlled by Palatin or its Affiliates in the Territory and intended for use in
connection with the Commercialization of any Product in the Territory (the
“Product Brands”). Without limiting the foregoing, Product Brands includes the
Trademarks and associated registrations and applications listed in Schedule
5.5.2(b).

 

(c)                                  License Prior to Assignment.  Effective as
of the Effective Date, Palatin hereby grants to AMAG an exclusive (exclusive
even as to Palatin), sublicensable, royalty-free, fully paid-up, perpetual
license to use the Product Brands in connection with the Development,
Manufacture and Commercialization of Compounds, Products, Pharmaceutical
Products and Product Delivery Devices in the Territory.  For so long as AMAG
uses the Product Brands pursuant to the license set forth in this
Section 5.5.2(c), AMAG shall, and shall cause its Affiliates and Sublicensees
to, ensure that the quality of the Compounds, Products, Pharmaceutical Products
and Product Delivery Devices, and the Manufacture and Commercialization thereof,
marketed under the Product Brands shall be consistent with the standards of
quality customary in the pharmaceuticals industry. If, during such time, Palatin
reasonably objects to a proposed usage of a Product Brand by AMAG, then it shall
give written notice of such objection to AMAG specifying the way in which such
usage of the Product Brand fails to meet the quality or quality control
standards for such Product Brand, and the Parties shall work in good faith to
ensure that such usage is modified to meet all applicable quality and quality
control standards.

 

(d)                                 Quiet Enjoyment. Palatin shall not, and
shall ensure that its Affiliates and sublicensees shall not, contest, oppose or
challenge AMAG’s

 

16

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

license under, or ownership of, the Product Brands. Neither Palatin nor its
Affiliates or sublicensees shall use or seek to register, anywhere in the world,
any Trademark (other than the registration of Product Brands outside the
Territory) which is confusingly similar to any Trademark used by or on behalf of
AMAG, its Affiliates or Sublicensees in connection with any Product, or
otherwise do or suffer to be done any act or thing that will in any way impair
AMAG’s ownership of or rights in and to any such Trademark or that may
depreciate the value of such Trademark.

 

5.5.3.                  Ex-Territory Sales. Subject to applicable Law, Palatin,
its Affiliates and its licensees shall not engage in any advertising or
promotional activities relating to any Product directed primarily to customers
or other buyers or users of any Product located in the Territory, or accept
orders for Compounds, Products, Pharmaceutical Products or Product Delivery
Devices from or sell Compounds, Products, Pharmaceutical Products or Product
Delivery Devices into the Territory, and if Palatin receives any such order it
shall refer such order to AMAG.

 

5.5.4.                  Export Monitoring. Palatin shall not, and shall use
reasonable efforts to not permit its Affiliates and its licensees to, export
Compounds, Products, Pharmaceutical Products or Product Delivery Devices from
outside the Territory for Commercialization in the Territory, and shall promptly
inform AMAG of any such exports of Compounds, Products, Pharmaceutical Products
or Product Delivery Devices and the actions taken to prevent such exports.
Palatin will take all reasonable actions requested in writing by AMAG that are
consistent with applicable Law to prevent Third Party exports of Compounds,
Products, Pharmaceutical Products or Product Delivery Devices from outside the
Territory for Commercialization in the Territory.

 

5.6.                            Manufacturing.

 

5.6.1.                  General. AMAG shall have the non-exclusive right in the
Territory, and the non-exclusive right outside the Territory, to Manufacture
Compounds, Products, Pharmaceutical Products and Product Delivery Devices itself
or through one or more Affiliates or Third Parties selected by AMAG in its sole
discretion. For clarity, AMAG shall have no diligence obligations with respect
to the Manufacture of Compounds, Products, Pharmaceutical Products or Product
Delivery Devices except to the extent necessary to fulfill its obligations under
Section 5.2.1 or Section 5.2.2.

 

5.6.2.                  Assignment of Existing Supply Agreements. On the
Effective Date, Palatin will assign, and will cause its Affiliates to assign, to
AMAG or its designee all contracts to which Palatin or any of its Affiliates are
a party that relate to the manufacture or supply of any Compound, Product,
Pharmaceutical Product or Product Delivery Device, including those contracts
listed in Schedule 2.11.

 

5.6.3.                  Cooperation. Without limiting the foregoing Section 4.1,
Palatin shall provide all reasonable cooperation to AMAG for AMAG to
(a) continue, assume and direct the negotiation of all contracts that are under
negotiation by Palatin or its Affiliates as of the Execution Date and relate to
the manufacture or supply of any Compound,

 

17

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Product, Pharmaceutical Product or Product Delivery Device, including without
limitation (i) the contract that is under negotiation between Palatin and
Ypsomed AG as of the Execution Date and (ii) the contract that is under
negotiation between Palatin and Lonza Ltd as of the Execution Date and
(b) perform its obligations under the Catalent Agreements, including without
limitation delivering or causing the delivery of raw materials in Palatin’s
possession or control to Catalent on a timely basis and without additional
charge to AMAG.

 

5.6.4.                  Transfer of Compound Inventories. Palatin agrees to
transfer title and assign, and does hereby transfer title and assign, to AMAG,
effective as of the date on which an NDA with respect to the Initial Indication
is accepted by the FDA, all inventories that are owned or Controlled by Palatin
with respect to any Compound, Product, Pharmaceutical Product or Product
Delivery Device, including without limitation all bulk drug substance, finished
drug products, APIs, manufacturing equipment, raw materials, auto-injector
devices and tooling, in all cases in totality as of the date of transfer.
Palatin shall, upon AMAG’s request and at AMAG’s expense, ship such inventory to
addresses provided by AMAG.

 

5.6.5.                  Manufacturing Technology Transfer. Without limiting
Palatin’s obligations under Section 2.7, within […***…] following the Effective
Date, Palatin shall transfer to AMAG all Know-How and physical embodiments
thereof then Controlled by Palatin or its Affiliates that are necessary or
useful to enable AMAG to Manufacture Compounds, Products, Pharmaceutical
Products and Product Delivery Devices for clinical or commercial use, including
bulk drug substance, finished drug products, placebos, tooling, prototypes,
manufacturing equipment, raw materials, auto-injector devices, analytical
methods and batch records, in accordance with all applicable product
specifications, requirement of applicable regulatory filings, and current Good
Manufacturing Practices and equivalent Laws outside the United States (“cGMP”)
(such Know-How collectively referred to herein as “Manufacturing Know-How”). 
For the avoidance of doubt, and without limitation, Manufacturing Know-How shall
include copies or samples, as applicable, of all relevant documentation,
regulatory filings, specifications, processes, master drug files, materials and
other embodiments of such Know-How.  Thereafter, throughout the Term and at
AMAG’s request, Palatin will (a) transfer to AMAG any and all updated, improved
and subsequently developed Manufacturing Know-How and (b) make available to AMAG
Palatin’s qualified technical personnel to assist AMAG in understanding and
applying the Manufacturing Know-How to enable AMAG to Manufacture Compounds,
Products, Pharmaceutical Products and Product Delivery Devices for clinical or
commercial use (including qualification of facilities used to Manufacture
Compounds, Products, Pharmaceutical Products or Product Delivery Devices).

 

5.6.6.                  Supply Among the Parties. Upon Palatin’s request and
following Palatin’s fulfillment of its obligations under this Section 5.6, the
Parties will negotiate in good faith the terms of a clinical and commercial
supply agreement, pursuant to which AMAG or its designees will supply Products
to Palatin or its designees (solely to the extent that AMAG is manufacturing
such Products for its own use) for use outside the

 

18

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Territory. The Parties’ entry into any such supply agreement is conditioned upon
negotiation of terms and conditions that are mutually acceptable to both
Parties.

 

5.7.                            Other AMAG Programs.  Palatin understands and
acknowledges that AMAG may have present or future initiatives or opportunities,
including initiatives or opportunities with its Affiliates or Third Parties,
involving products, programs, technologies or processes that are similar to, and
in some instances may compete with, a Product, program, technology or process
covered by this Agreement.  Palatin acknowledges and agrees that nothing in this
Agreement will be construed as a representation, warranty, covenant or inference
that AMAG will not itself Develop, Manufacture or Commercialize or enter into
business relationships with one or more of its Affiliates or Third Parties to
Develop, Manufacture or Commercialize products, programs, technologies or
processes that are similar to or that may compete with any product, program,
technology or process covered by this Agreement, provided that, for clarity,
AMAG will not use Palatin’s Confidential Information in breach of this
Agreement.

 

6.                                      INTELLECTUAL PROPERTY.

 

6.1.                            Ownership of Intellectual Property.

 

6.1.1.                  Ownership of Inventions. Subject to the grant of
licenses to AMAG under Section 2 and the Parties’ other rights and obligations
under this Agreement, each Party shall own all rights, title and interests in
and to: (a) any and all Know-How, Compounds and Products (i) owned by such Party
prior to the Effective Date or (ii) made solely by or on behalf of such Party or
its Representatives in connection with their activities under this Agreement and
(b) any and all Patent Rights claiming any such Know-How, Compounds or Products
described in clause (a) of this Section 6.1.1. Inventorship shall be determined
in accordance with United States patent laws.

 

6.1.2.                  Ownership of Sponsored Technology. Notwithstanding any
provision of Section 6.1.1 to the contrary, AMAG shall own all rights, title and
interests in and to: (a) any and all Know-How, whether or not patentable and
including all pharmacological, toxicological, pre-clinical, clinical,
analytical, quality control  and other data, discovered, developed or made
solely by or on behalf of Palatin or its Representatives in connection with the
Palatin Development Activities or made jointly by or on behalf of (i) Palatin or
its Representatives and (ii) AMAG or its Representatives in connection with the
Palatin Development Activities (“Sponsored Know-How”) and (b) any and all Patent
Rights claiming any invention included in Sponsored Know-How (“Sponsored Patent
Rights,” and, together with Sponsored Know-How, “Sponsored Technology”). Palatin
agrees to assign and hereby perpetually and irrevocably assigns, and shall cause
its Representatives to assign, to AMAG all rights, title and interests
throughout the world in and to any and all Sponsored Technology. Further,
Palatin shall, and shall cause its Representatives to (a) deliver all physical
embodiments of Sponsored Technology to AMAG and (b) execute any and all
assignments, applications for domestic and foreign patents and other documents
and to do such other acts (including the execution and delivery of instruments
of further assurance or confirmation) reasonably requested by AMAG to assign the
Sponsored Technology to AMAG and to permit AMAG or its designees to practice and
enforce the Sponsored Technology.  The Parties shall discuss in good faith the
terms

 

19

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

pursuant to which AMAG may grant Palatin a license under the Sponsored
Technology to use, have used, Develop, have Developed, Manufacture, have
Manufactured, Commercialize and have Commercialized Compounds and Products in
the Field outside the Territory.

 

6.1.3.      Ownership of Joint Technology. The Parties shall jointly own any
Joint Technology. Subject to the grant of licenses to AMAG under Section 2 and
the Parties’ other rights and obligations under this Agreement, each Party shall
be free to exploit, either itself or through the grant of licenses to Third
Parties (which Third Party licenses may be further sublicensed), Joint Patent
Rights and Joint Know-How throughout the world without restriction, without the
need to obtain further consent from or provide notice to the other Party, and
without any duty to account or otherwise make any payment of any compensation to
the other Party.

 

6.2.         Patent Rights.

 

6.2.1.      Filing, Prosecution and Maintenance of Palatin Patent Rights and
Joint Patent Rights. AMAG shall have the first right with respect to the Palatin
Patent Rights in the Territory and the Joint Patent Rights (collectively, the
“Program Patent Rights”), but not the obligation, to prepare, file, prosecute
and maintain the Program Patent Rights at AMAG’s sole cost and expense. AMAG
shall consult and reasonably cooperate with Palatin with respect to the
preparation, filing, prosecution and maintenance of the Program Patent Rights,
including: (i) allowing Palatin a reasonable opportunity and reasonable time to
review and comment regarding relevant communications to AMAG and drafts of any
responses or other proposed filings by AMAG before any applicable filings are
submitted to any relevant patent office or Governmental Authority and
(ii) considering in good faith any reasonable comments offered by Palatin with
respect to any final filings submitted by AMAG to any relevant patent office or
Governmental Authority. Palatin shall promptly execute such documents and
perform such acts as may be reasonably necessary for AMAG to prepare, file,
prosecute and maintain the Program Patent Rights, including making available to
AMAG its authorized attorneys, agents or representatives, or such of its
employees, in each case, as are reasonably necessary to assist AMAG in obtaining
and maintaining the patent protection described in this Section 6.2.1. If AMAG
elects not to file a patent application for an invention or application included
in the Program Patent Rights in a given country or elects to cease the
prosecution or maintenance of any Program Patent Right in a given country, then
AMAG shall provide Palatin with written notice promptly, but not less than
[…***…] before any action is required, upon the decision to not file or continue
the prosecution of such patent application or maintenance of such patent. In
such event, Palatin shall have the right, but not the obligation, to file or
continue prosecution or maintenance of any such Program Patent Right in such
country and at Palatin’s expense. Further, in such event AMAG shall promptly
execute such documents and perform such acts as may be reasonably necessary for
Palatin to prepare, file, prosecute and maintain the Program Patent Rights,
including making available to Palatin its authorized attorneys, agents or
representatives, or such of its employees, in each case, as are reasonably
necessary to assist Palatin in obtaining and maintaining the patent protection
described in this Section 6.2.1. Further, Palatin shall not, and shall not
permit any of its Affiliates or

 

20

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

sublicensees to, take any action with respect to the filing, prosecution,
maintenance or enforcement of any Palatin Patent Right outside the Territory
that may reasonably be expected to adversely impact the rights granted to AMAG
under this Agreement, including AMAG’s exclusive rights in the Palatin Patent
Rights within the Territory. Without limiting the foregoing, Palatin shall
consult and reasonably cooperate with AMAG with respect to the preparation,
filing, prosecution and maintenance of the Palatin Patent Rights outside the
Territory, including: (A) allowing AMAG a reasonable opportunity and reasonable
time to review and comment regarding relevant communications to Palatin and
drafts of any responses or other proposed filings by Palatin before any
applicable filings are submitted to any relevant patent office or Governmental
Authority and (B) considering in good faith any reasonable comments offered by
AMAG with respect to any final filings submitted by Palatin to any relevant
patent office or Governmental Authority.

 

6.2.2.      Filing, Prosecution and Maintenance of AMAG Patent Rights and
Sponsored Patent Rights.  AMAG shall have the sole right, but no obligation, to
file, prosecute and maintain the Patent Rights that it owns or to which it
otherwise has Control of prosecution rights, including the AMAG Patent Rights
and Sponsored Patent Rights, in its sole discretion.

 

6.2.3.      Enforcement and Defense of Patent Rights.

 

(a)           Enforcement of Palatin Patent Rights and Joint Patent Rights. Each
Party will promptly notify the other in the event of any actual, potential or
suspected infringement of a patent under the Palatin Patent Rights in the
Territory or the Joint Patent Rights anywhere in the world by any Third Party.
As between AMAG and Palatin, AMAG shall have the first right, except as
otherwise provided in this Section 6.2.3, but not the obligation, to institute
litigation or take other steps to remedy infringement in connection therewith,
and any such litigation or steps […***…]. AMAG shall not, without the prior
written consent of Palatin, enter into any compromise or settlement relating to
such litigation that (i) admits the invalidity or unenforceability of any
Palatin Patent Right in the Territory or Joint Patent Right anywhere in the
world or (ii) requires AMAG or Palatin to abandon or relinquish any Palatin
Patent Right in the Territory or Joint Patent Right anywhere in the world. If
necessary in order to establish standing for AMAG, Palatin, upon request of
AMAG, agrees to timely commence or to join in any such litigation, and in any
event to cooperate with AMAG in such litigation or steps, all at AMAG’s expense.
Palatin will have the right to consult with AMAG about such litigation and to
participate in and be represented by independent counsel in such litigation at
Palatin’s own expense. If AMAG fails to institute such litigation or otherwise
take steps to remedy the actual, potential or suspected infringement of a
Palatin Patent Right in the Territory or Joint Patent Right anywhere in the
world (A) within […***…] of its receipt of notice thereof in the case of a
Palatin Patent Right, or (B) within […***…] of its receipt of notice thereof in
the case of a Joint Patent Right, then Palatin shall have the right, but not the
obligation, upon […***…] prior notice to AMAG, at Palatin’s expense, to
institute any such litigation and Palatin will solely retain any

 

21

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

recoveries resulting from such litigation or steps. If necessary in order to
establish standing for Palatin, AMAG, upon request of Palatin, agrees to timely
commence or to join in any such litigation, and in any event to cooperate with
Palatin in such litigation or steps at Palatin’s expense.  AMAG will have the
right to consult with Palatin about such litigation and to participate in and be
represented by independent counsel in such litigation at AMAG’s own expense.
Palatin shall not, without the prior written consent of AMAG, enter into any
compromise or settlement relating to such litigation that (i) admits the
invalidity or unenforceability of any Palatin Patent Right in the Territory or
Joint Patent Right anywhere in the world or (ii) requires AMAG or Palatin to
abandon or relinquish any Palatin Patent Right in the Territory or Joint Patent
Right anywhere in the world. Except in the case of a breach of a term of this
Agreement, neither Party shall incur any liability to the other Party as a
consequent of any litigation initiated or pursued pursuant to this
Section 6.2.3(a) or any unfavorable decision resulting therefrom, including any
decision holding any Palatin Patent Right or Joint Patent Right invalid or
unenforceable.

 

(b)           Enforcement of AMAG Patent Rights and Sponsored Patent Rights.
AMAG shall have the sole right, but no obligation, to take action to obtain a
discontinuance of infringement or bring suit against a Third Party infringing or
challenging the validity or enforceability of any AMAG Patent Right or Sponsored
Patent Right.

 

(c)           Enforcement of Palatin Patent Rights Outside the Territory.
Palatin shall have the sole right, but no obligation, to take action to obtain a
discontinuance of infringement or bring suit against a Third Party infringing or
challenging the validity or enforceability of any Palatin Patent Right outside
the Territory.

 

6.2.4.      Allegations of Infringement and Right to Seek Third Party Licenses.

 

(a)           Notice. If the Development, Manufacture, Commercialization or use
of any Compound, Product, Pharmaceutical Product or Product Delivery Device, the
practice of any Palatin Technology or Joint Technology, or the exercise of any
other right granted by Palatin to AMAG hereunder (collectively, the “Licensed
Activities”) by AMAG or any of its Affiliates or Sublicensees is alleged by a
Third Party to infringe, misappropriate or otherwise violate such Third Party’s
Patent Rights or other intellectual property rights, then the Party discovering
the same shall, promptly upon becoming aware of such allegation, notify the
other Party in writing. Additionally, if either Party determines that, based
upon the review of any Third Party Patent Right or other Third Party
intellectual property rights, it may be desirable to obtain a license from such
Third Party with respect thereto so as to avoid any potential claim of
infringement by such Third Party against either Party or their respective
Affiliates or Sublicensees, then such Party shall promptly notify the other
Party of such determination.

 

22

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

 

(b)           AMAG Option to Negotiate. If AMAG determines, in its sole
discretion, that, in order for AMAG, its Affiliates or Sublicensees to engage in
the Licensed Activities, it is necessary or desirable to obtain a license under
one or more Patent Rights or other intellectual property rights Controlled by a
Third Party (collectively, “Third Party IP Rights”), then AMAG shall have the
sole right, but not the obligation, to negotiate and enter into a license or
other agreement with such Third Party. All amounts payable under any such
license or agreement with a Third Party shall reduce AMAG’s royalty obligations
under this Agreement as and to the extent provided in Section 3.5.3(a).

 

6.2.5.      Third Party Infringement Suits. Each of the Parties shall promptly
notify the other in the event that any Third Party files any suit or brings any
other action alleging patent infringement by AMAG or Palatin or any of their
respective Affiliates or Sublicensees with respect to the Development,
Manufacture, Commercialization or use of any Compound, Product, Pharmaceutical
Product or Product Delivery Device or the practice of any Palatin Technology or
Joint Technology (any such suit or other action referred to herein as an
“Infringement Claim”). In the case of any Infringement Claim against AMAG
(including its Affiliates or Sublicensees) alone or against both AMAG and
Palatin (including its Affiliates), AMAG shall have the right, but not the
obligation, at AMAG’s sole cost and expense subject to the provisions of this
Section 6.2.5, to control the defense of such Infringement Claim, including
control over any related litigation, settlement, appeal or other disposition
arising in connection therewith. Palatin, upon request of AMAG, agrees to join
in any litigation associated with any Infringement Claim at AMAG’s expense and
in any event to reasonably cooperate with AMAG at AMAG’s expense (in all cases
subject to Palatin’s indemnification obligations under Section 10.3). Palatin
will have the right to consult with AMAG concerning any Infringement Claim and
to participate in and be represented by independent counsel in any associated
litigation in which Palatin is a party at Palatin’s own expense. AMAG shall not,
without the prior written consent of Palatin, enter into any compromise or
settlement relating to such litigation that (i) admits the invalidity or
unenforceability of any Palatin Patent Right in the Territory or Joint Patent
Right anywhere in the world or (ii) requires AMAG or Palatin to abandon or
relinquish any Palatin Patent Right in the Territory or Joint Patent Right
anywhere in the world. If AMAG elects to control the defense of any Infringement
Claim and Palatin is obligated under Section 10.3 to indemnify AMAG (including
any AMAG Indemnified Party) with respect to such Infringement Claim, then
(a) […***…] and (b) Palatin will otherwise indemnify AMAG and any applicable
AMAG Indemnified Parties to the full extent provided for under Section 10.3. In
the case of any Infringement Claim against Palatin (including Palatin’s
Affiliates) alone, Palatin shall have the right, but not the obligation, at
Palatin’s sole cost and expense, to control the defense of such Infringement
Claim, including control over any related litigation, settlement, appeal or
other disposition arising in connection therewith; provided that Palatin shall
not, without the prior written consent of AMAG, enter into any compromise or
settlement relating to such litigation that (i) admits the invalidity or
unenforceability of any Palatin Patent Right in the Territory or Joint Patent
Right anywhere in the world or (ii) requires AMAG or Palatin to abandon or
relinquish any Palatin Patent Right in the Territory or Joint Patent Right
anywhere in the world.

 

23

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

AMAG shall have the right to consult with Palatin concerning such Infringement
Claim and AMAG, upon request of Palatin, will reasonably cooperate with Palatin
at Palatin’s expense (but AMAG shall have no obligation to join any Infringement
Claim or associated litigation).

 

6.2.6.      Other Actions by Third Parties. Each Party shall promptly notify the
other Party in the event of any legal or administrative action by any Third
Party involving any Palatin Patent Right in the Territory or Joint Patent Right
anywhere in the world of which it becomes aware, including any nullity,
revocation, interference, reexamination or compulsory license proceeding. AMAG
shall have the first right, but no obligation, to defend against any such action
involving any Palatin Patent Right in the Territory or Joint Patent Right
anywhere in the world, in its own name (to the extent permitted by applicable
Law), and any such defense shall be at AMAG’s reasonable expense, subject to
Palatin’s indemnification obligations under Section 10. Palatin, upon AMAG’s
request, agrees to join in any such action at AMAG’s expense and in any event to
cooperate with AMAG at AMAG’s expense. If AMAG fails to defend against any such
action involving a Palatin Patent Right or Joint Patent Right, then Palatin
shall have the right to defend such action, in its own name, and any such
defense shall be at Palatin’s expense. In such event, AMAG, upon Palatin’s
request, shall reasonably cooperate with Palatin in any such action at Palatin’s
expense.

 

6.2.7.      Orange Book Information. AMAG shall have the sole right, but not the
obligation, to submit to all applicable Governmental Authorities patent
information pertaining to each Product pursuant to 21 U.S.C. § 355(b)(1)(G) (or
any amendment or successor statute thereto), or any similar statutory or
regulatory requirement in any non-U.S. country or other regulatory jurisdiction
in the Territory.

 

6.2.8.      Paragraph IV Type Notices. Notwithstanding any provision of this
Agreement to the contrary, each Party shall immediately (but in no event later
than two (2) Business Days following receipt or discovery, whichever occurs
first) give written notice to the other of any certification of which it becomes
aware filed pursuant to any statutory or regulatory requirement in any country
in the Territory similar to 21 U.S.C. § 355(b)(2)(A)(iv) or §
355(j)(2)(A)(vii)(IV) (or any amendment or successor statute thereto) claiming
that any Palatin Patent Right in the Territory or Joint Patent Right anywhere in
the world covering any Compound, Product or Pharmaceutical Product is invalid or
that infringement will not arise from the Development, Manufacture, use or
Commercialization of such Compound, Product or Pharmaceutical Product by a Third
Party. Upon the giving or receipt of such notice, AMAG shall have the sole
right, but not the obligation, to bring an infringement action against such
Third Party at AMAG’s sole cost and expense. If necessary in order to establish
standing in connection with any action brought by AMAG under this Section 6.2.8,
Palatin, upon AMAG’s request, shall reasonably cooperate with AMAG in any such
action at AMAG’s expense and shall timely commence or join in any such action at
AMAG’s request and expense. In the event of any conflict between the terms of
this Section 6.2.8 and the terms of Section 6.2.3(a), the terms of this
Section 6.2.8 shall control and govern.

 

24

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

6.2.9.      Patent Term Restoration and Extension. AMAG shall have the exclusive
right, but not the obligation, to seek, in Palatin’s name if so required, patent
term extensions, and supplemental protection certificates and the like available
under Law, including 35 U.S.C. § 156 and applicable foreign counterparts, in any
country in the Territory in relation to the Palatin Patent Rights and in any
country in the world in relation to the Joint Patent Rights at AMAG’s sole cost
and expense. Palatin and AMAG shall cooperate in connection with all such
activities. AMAG, its agents and attorneys will give due consideration to all
suggestions and comments of Palatin regarding any such activities, but in the
event of a disagreement between the Parties, AMAG will have the final
decision-making authority; provided, however, that AMAG shall seek (or allow
Palatin to seek) to extend any Palatin Patent Right at Palatin’s request,
including through the use of supplemental protection certificates and the like,
unless in AMAG’s reasonable legal determination such Palatin Patent Right may
not be extended under Law without limiting AMAG’s right to extend any other
Patent Right.

 

6.3.         Enforcement and Defense of Know-How.

 

6.3.1.      Misappropriation Actions Relating to Palatin Know-How and Joint
Know-How. Each Party will promptly notify the other in the event of any actual,
potential or suspected misappropriation of any Palatin Know-How or Joint
Know-How by any Third Party. As between AMAG and Palatin, AMAG shall have the
first right, except as otherwise provided in this Section 6.3.1, but not the
obligation, to institute litigation or take other steps to remedy
misappropriation of the Palatin Know-How in the Territory or of the Joint
Know-How in connection therewith, and any such litigation or steps shall be at
AMAG’s expense, subject to Palatin’s obligation to indemnify AMAG for such
expenses pursuant to Section 10; provided that any recoveries resulting from
such litigation or steps after deducting AMAG’s out of pocket expenses
(including counsel fees and expenses and any amounts paid to Palatin for its
cooperation with such litigation) in pursuing such claim, will be […***…]. AMAG
shall not, without the prior written consent of Palatin, enter into any
compromise or settlement relating to such litigation that (a) admits that all or
any portion of the Palatin Know-How or Joint Know-How is not protectable under
relevant trade secret Laws or (b) requires AMAG or Palatin to abandon or
relinquish trade secret protection for any Palatin Know-How or Joint Know-How.
If necessary in order to establish standing for AMAG, Palatin, upon request of
AMAG, agrees to timely commence or to join in any such litigation, at AMAG’s
expense, and in any event to cooperate with AMAG in such litigation or steps at
AMAG’s expense. Palatin will have the right to consult with AMAG about such
litigation and to participate in and be represented by independent counsel in
such litigation at Palatin’s own expense. If AMAG fails to institute such
litigation or otherwise take steps to remedy the actual, potential or suspected
misappropriation of any Palatin Know-How in the Territory or Joint Know-How
anywhere in the world (i) within […***…] of its receipt of notice thereof in the
case of any Palatin Know-How, or (ii) within […***…] of its receipt or notice
thereof in the case of any Joint Know-How, then Palatin shall have the right,
but not the obligation, upon […***…] prior notice to AMAG, at Palatin’s expense,
to institute any such litigation. If necessary in order to establish standing
for Palatin, AMAG, upon request of Palatin, agrees to timely commence or to join
in any

 

25

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

such litigation, and in any event to cooperate with Palatin in such litigation
or steps at Palatin’s expense.  AMAG will have the right to consult with Palatin
about such litigation and to participate in and be represented by independent
counsel in such litigation at AMAG’s own expense. Palatin shall not, without the
prior written consent of AMAG, enter into any compromise or settlement relating
to such litigation that (a) admits that all or any portion of the Palatin
Know-How or Joint Know-How is not protectable under relevant trade secret Laws
or (b) requires AMAG or Palatin to abandon or relinquish trade secret protection
for any Palatin Know-How or Joint Know-How. Palatin shall have the sole right,
but not the obligation, to institute litigation or take other steps to remedy
misappropriation of the Palatin Know-How outside the Territory.

 

6.3.2.      Misappropriation Actions Relating to AMAG Know-How and Sponsored
Know-How. AMAG shall have the sole right, but no obligation, to take action to
obtain a discontinuance of misappropriation or bring suit against a Third Party
that is misappropriating, or that is suspected of misappropriating, any AMAG
Know-How or Sponsored Know-How.

 

6.4.         Recording.  If AMAG deems it necessary or desirable to register or
record this Agreement or evidence of this Agreement with any patent office or
other appropriate Governmental Authority(ies) in one or more jurisdictions in
the Territory, Palatin shall reasonably cooperate to execute and deliver to AMAG
any documents accurately reflecting or evidencing this Agreement that are
necessary or desirable, in AMAG’s reasonable judgment, to complete such
registration or recordation. AMAG shall reimburse Palatin for all reasonable
out-of-pocket expenses, including attorneys’ fees, incurred by Palatin in
complying with the provisions of this Section 6.4.

 

7.                                      CONFIDENTIALITY.

 

7.1.         Confidentiality.  Except to the extent expressly authorized by this
Agreement, the Parties agree that, during the Term and for […***…], each Party
(the “Receiving Party”) receiving any Confidential Information of the other
Party (the “Disclosing Party”) hereunder shall: (a) keep the Disclosing Party’s
Confidential Information confidential; (b) not disclose, or permit the
disclosure of, the Disclosing Party’s Confidential Information; and (c) not use,
or permit to be used, the Disclosing Party’s Confidential Information for any
purpose other than as expressly permitted under the terms of this Agreement.

 

7.2.         Authorized Disclosure.

 

7.2.1.      Disclosure to Party Representatives. Notwithstanding the foregoing
provisions of Section 7.1, the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the Receiving Party’s
Representatives who (a) have a need to know such Confidential Information in
connection with the performance of the Receiving Party’s obligations or the
exercise of the Receiving Party’s rights under this Agreement and (b) have
agreed in writing to non-disclosure and non-use provisions with respect to such
Confidential Information that are at least as restrictive as those set forth in
this Section 7.

 

26

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

7.2.2.      Disclosure to Third Parties. Notwithstanding the foregoing
provisions of Section 7.1, each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary:

 

(a)           to Governmental Authorities (i) to the extent desirable to obtain
or maintain INDs or Regulatory Approvals for any Compound, Product,
Pharmaceutical Product or Product Delivery Device within the Territory, and
(ii) in order to respond to inquiries, requests or investigations relating to
Compounds or Products in the Territory or this Agreement;

 

(b)           in connection with filing or prosecuting Program Patent Rights as
permitted by this Agreement;

 

(c)           in connection with prosecuting or defending litigation as
permitted by this Agreement; or

 

(d)           to the extent necessary or desirable in order to enforce its
rights under this Agreement.

 

If the Receiving Party deems it reasonably necessary to disclose Confidential
Information belonging to the Disclosing Party pursuant to this Section 7.2.2,
then the Receiving Party shall to the extent possible give reasonable advance
written notice of such disclosure to the Disclosing Party and take such measures
to ensure confidential treatment of such information as is reasonably requested
by the Disclosing Party, at the Disclosing Party’s expense.

 

7.2.3.      Business Transaction Disclosure. Nothing in this Agreement,
(a) shall prevent AMAG from using information to formulate a proposal for a
business transaction with Palatin or communicating with Palatin’s CEO or board
of directors, on a confidential basis, regarding such a transaction or (b) shall
restrict AMAG from seeking to acquire Palatin in the event that Palatin
announces an agreement contemplating a Change of Control, the consummation of a
Change of Control. or the exploration of strategic alternatives.

 

7.3.         SEC Filings and Other Disclosures.  Either Party may disclose the
terms of this Agreement to the extent required, in the reasonable opinion of
such Party’s legal counsel, to comply with applicable Law, including the
rules and regulations promulgated by the United States Securities and Exchange
Commission (“SEC”) or any equivalent governmental agency in any country in the
Territory. Before disclosing this Agreement or any of the terms hereof pursuant
to this Section 7.3, the Parties will consult with one another on the terms of
this Agreement to be redacted in making any such disclosure (which, at a
minimum, shall include redaction of all financial terms), with the disclosing
Party providing as much advanced notice as is feasible under the circumstances,
and giving consideration to the comments of the other Party. Further, if a Party
discloses this Agreement or any of the terms hereof in accordance with this
Section 7.3, such Party shall, at its own expense, seek such confidential
treatment of confidential portions of this Agreement and such other terms, as
may be reasonably requested by the other Party.

 

27

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

7.4.         Public Announcements; Publications.

 

7.4.1.      Announcements. Except as may be expressly permitted under
Section 7.2, neither Party will make any public announcement regarding this
Agreement without the prior written approval of the other Party. For the sake of
clarity, nothing in this Agreement shall prevent AMAG from making any scientific
publication or public announcement with respect to any product under this
Agreement; provided, however, that, except as permitted under Section 7.2, AMAG
shall not disclose any of Palatin’s Confidential Information in any such
publication or announcement without obtaining Palatin’s prior written consent to
do so. Notwithstanding the foregoing, without prior consent of the other Party,
each Party may disseminate material substantially similar to material included
in a press release or other document previously approved for external
distribution by the other Party. The Parties agree that each Party may release
the announcement attached hereto as Schedule 7.4.1 regarding the signing of this
Agreement following the Effective Date.

 

7.5.         Obligations in Connection with Change of Control.  If Palatin is
subject to a Change of Control, Palatin will, and it will cause its
Representatives to, ensure that no Confidential Information of AMAG is released
to (a) any Affiliate of Palatin that becomes an Affiliate as a result of the
Change of Control or (b) any other Representatives of Palatin (or of the
relevant surviving entity of such Change of Control) who become Palatin
Representatives as a result of the Change of Control, unless such Affiliate or
other Representatives, as applicable, have signed individual confidentiality
agreements which include equivalent obligations to those set out in this
Section 7. If any Change of Control of Palatin occurs, Palatin shall promptly
notify AMAG.

 

8.                                      REPRESENTATIONS AND WARRANTIES;
COVENANTS; SECURITY INTEREST.

 

8.1.         Mutual Representations and Warranties.  Each of Palatin and AMAG
hereby represents and warrants to the other Party that:

 

8.1.1.      it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization;

 

8.1.2.      the execution, delivery and performance of this Agreement by such
Party has been duly authorized by all requisite action under the provisions of
its charter, bylaws and other organizational documents, and does not require any
action or approval by any of its shareholders or other holders of its voting
securities or voting interests;

 

8.1.3.      it has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder

 

8.1.4.      this Agreement has been duly executed and is a legal, valid and
binding obligation on each Party, enforceable against such Party in accordance
with its terms; and

 

28

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

8.1.5.      the execution, delivery and performance by such Party of this
Agreement and its compliance with the terms and provisions hereof does not and
will not conflict with or result in a breach of or default under any Binding
Obligation existing as of the Execution Date.

 

8.2.         Mutual Covenants.  Each of Palatin and AMAG hereby covenants to the
other Party that, from the Execution Date until expiration or termination of
this Agreement, it will perform its obligations under this Agreement in
compliance with applicable Laws.

 

8.3.         Representations and Warranties of Palatin.  Palatin hereby
represents and warrants to AMAG that:

 

8.3.1.      except as expressly disclosed in Schedule 8.3.1, Palatin is the sole
and exclusive owner of the Palatin Technology, all of which is free and clear of
any claims, liens, charges or encumbrances;

 

8.3.2.      it has and will have the full right, power and authority to grant
all of the rights, title and interests in and to the licenses and other rights
granted or to be granted to AMAG, AMAG’s Affiliates or AMAG’s Sublicensees under
this Agreement;

 

8.3.3.      Exhibit C sets forth a true and complete list of all Compounds
discovered or developed by Palatin or its Affiliates on or prior to the
Execution Date;

 

8.3.4.      as of the Execution Date (a) Exhibit B sets forth a true and
complete list of all Patent Rights owned or otherwise Controlled by Palatin or
its Affiliates that relate to the Compounds or Products, (b) each such Patent
Right remains in full force and effect and (c) Palatin or its Affiliates have
timely paid all filing and renewal fees payable with respect to such Patent
Rights;

 

8.3.5.      as of the Execution Date, Palatin has made available to AMAG all
material scientific and technical information and all information relating to
safety and efficacy known to it or its Affiliates with respect to the Compounds
and Products;

 

8.3.6.      to its best knowledge, the Palatin Patent Rights, are, or, upon
issuance, will be, valid and enforceable patents and, as of the Execution Date,
no Third Party (a) is infringing any Palatin Patent Right except as set forth in
Schedule 8.3.6 or (b) has challenged or threatened to challenge the scope,
validity or enforceability of any Palatin Patent Right (including, by way of
example, through the institution or written threat of institution of
interference, nullity or similar invalidity proceedings before the United States
Patent and Trademark Office or any analogous foreign Governmental Authority);

 

8.3.7.      it has complied in all material respects with all applicable Laws,
including any disclosure requirements, in connection with the filing,
prosecution and maintenance of the Palatin Patent Rights;

 

8.3.8.      except as expressly disclosed in Schedule 8.3.8, Palatin has
independently developed all Palatin Know-How or otherwise has a valid right to
use, and to permit

 

29

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

AMAG, AMAG’s Affiliates and AMAG’s Sublicensees to use, the Palatin Know-How for
all permitted purposes under this Agreement;

 

8.3.9.                  it has obtained from all inventors of Palatin Technology
existing as of the Execution Date, valid and enforceable agreements assigning to
Palatin each such inventor’s entire right, title and interest in and to all such
Palatin Technology;

 

8.3.10.           no Palatin Technology existing as of the Effective Date is
subject to any funding agreement with any government or Governmental Authority;

 

8.3.11.           neither Palatin nor any of its Affiliates are party to or
otherwise subject to any agreement, arrangement or settlement which limits the
ownership or licensed rights of AMAG or its Affiliates with respect to, or
limits the ability of AMAG or its Affiliates to grant a license, sublicense or
access, or provide or provide access or other rights in, to or under, any
intellectual property right or material (including any Patent Right, Know-How or
other data or information), in each case, that would, but for such agreement,
arrangement or settlement, be included in the rights licensed or assigned to
AMAG or its Affiliates pursuant to this Agreement;

 

8.3.12.           (a) there are no Palatin Third Party Agreements, other than
(i) agreements with employees or consultants substantially similar to the form
of Consulting Services Agreement or form of Employee Agreement on
Confidentiality, Intellectual Property, Debarment Certification and Conflict of
Interest provided by Palatin to AMAG, (ii) contract research agreements entered
into in the ordinary course of business that do not assign or grant to any Third
Party any right, title or interest in or to, or any license under, any Patent
Rights or Know-How and (iii) the Palatin Third Party Agreements expressly
disclosed in Schedule 8.3.12 (each, a “Disclosed Third Party Agreement”), true
and complete copies of which have been provided to AMAG, (b) except as provided
in the Disclosed Third Party Agreements, no Third Party has any right, title or
interest in or to, or any license under, any Palatin Technology in the
Territory, (c) no rights granted by or to Palatin or its Affiliates under any
Disclosed Third Party Agreement conflict with any right or license granted to
AMAG or its Affiliates hereunder and (d) Palatin and its Affiliates are in
compliance in all material respects with all Disclosed Third Party Agreements;

 

8.3.13.           to its best knowledge, the use, Development, Manufacture or
Commercialization by Palatin or AMAG (or their respective Affiliates or
Sublicensees) of any Compound, Product, Pharmaceutical Product or Product
Delivery Device (a) does not and will not infringe any issued patent of any
Third Party or (b) will not infringe the claims of any published Third Party
patent application when and if such claims issue;

 

8.3.14.           there is no (a) claim, demand, suit, proceeding, arbitration,
inquiry, investigation or other legal action of any nature, civil, criminal,
regulatory or otherwise, pending or, to the best knowledge of Palatin,
threatened against Palatin or any of its Affiliates or (b) judgment or
settlement against or owed by Palatin or any of its Affiliates, in each case in
connection with the Palatin Technology, any Compound, Product,

 

30

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Pharmaceutical Product or Product Delivery Device or relating to the
transactions contemplated by this Agreement.

 

8.3.15.           neither Palatin nor any of its Affiliates, nor any of their
respective employees, officers, directors, or agents, has been debarred by the
FDA, is the subject of a conviction described in 21 U.S.C. §335a, or is subject
to any similar sanction;

 

8.3.16.           Palatin, and each of its Affiliates that are or will be
involved in the conduct of activities under this Agreement, is in compliance
with all applicable Laws with respect to the conduct of such activities;

 

8.3.17.           Palatin (a) is not excluded from, and has not been convicted
of any crime or engaged in any conduct that could result in exclusion from,
participation in any state or federal healthcare program, as defined in 42
U.S.C. §1320a-7b(f), for the provision of items or services for which payment
may be made by a federal healthcare program, (b) to its best knowledge has not
contracted with any Person to conduct activities under this Agreement who is
excluded from participation in any state or federal healthcare program and
(c) is not subject to a final adverse action, as defined in 42 U.S.C.§
1320a-7a(e) and 42 U.S.C. § 1320a-7a(g), and has no adverse action pending or
threatened against it;

 

8.3.18.           Palatin is not entering into the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors.  Palatin is not, and will not be rendered by consummation of
the transactions contemplated by this Agreement, insolvent (either because its
financial condition is such that the sum of its debts is greater than the fair
value of its assets or because the fair saleable value of its assets is less
than the amount required to pay its probable liability on its existing debts and
liabilities as they mature);

 

8.3.19.           Palatin, including Palatin’s Ultimate Parent Entity (“UPE”) as
that term is defined in 16 C.F.R. Part 801.1(a)(3), (a) is not engaged in
manufacturing as defined in 16 C.F.R. Part 801.1(j) and (b) has total assets of
less than $10 million (as adjusted), as determined in accordance with 16 C.F.R.
Part 801.11; and

 

8.3.20.           On the Effective Date after giving effect to the transactions
contemplated by this Agreement: (i) Palatin will be able to pay its liabilities
as they become due in the ordinary course of its business; (ii) Palatin will
have assets (calculated at fair market value) that exceed its liabilities;
(iii) Palatin will not have unreasonably small capital with which to conduct its
present or proposed business; (iv) Palatin will not have incurred debts (and
does not immediately plan to incur debt) beyond its ability to pay as they
become due; and (v) taking into account all pending and threatened litigation,
final judgments against Palatin in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Palatin will
be unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all of Palatin’s other obligations and liabilities. The
cash available to Palatin, after receipt of the payment set forth in Section 3.1
and taking into account all other anticipated uses of the cash, will

 

31

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

be sufficient to pay all such debts and judgments promptly in accordance with
their terms.

 

8.4.                            Palatin Covenants.  In addition to the covenants
made by Palatin elsewhere in this Agreement, Palatin hereby covenants to AMAG
that, from the Execution Date until expiration or termination of this Agreement,
as set forth in this Section 8.4:

 

8.4.1.                  Palatin shall not, and shall cause its Affiliates not to
(a) sell, assign, license or otherwise transfer to any Person (other than AMAG
or its Affiliates or Sublicensees pursuant to the terms of this Agreement) any
Palatin Technology in the Territory or Joint Technology in the Territory (or
agree to do any of the foregoing) or (b) incur or permit to exist, with respect
to any Palatin Technology or Joint Technology, any lien, encumbrance, charge,
security interest, mortgage, liability, assignment, grant of license or other
Binding Obligation that is or would be inconsistent with the licenses and other
rights granted (or to be granted) to AMAG or its Affiliates or Sublicensees
under this Agreement.

 

8.4.2.                  Palatin will not take any action that diminishes the
rights under the Palatin Technology or Joint Technology granted (or to be
granted) to AMAG or AMAG’s Affiliates under this Agreement.

 

8.4.3.                  Palatin will (a) not enter into any Palatin Third Party
Agreement that adversely affects (i) the rights granted (or to be granted) to
AMAG, AMAG’s Affiliates or Sublicensees hereunder or (ii) Palatin’s ability to
fully perform its obligations hereunder; (b) not amend or otherwise modify any
Palatin Third Party Agreement (including any Disclosed Third Party Agreement) or
consent or waive rights with respect thereto in any manner that (i) adversely
affects the rights granted (or to be granted) to AMAG or AMAG’s Affiliates or
Sublicensees hereunder or (ii) Palatin’s ability to fully perform its
obligations hereunder; (c) promptly furnish AMAG with true and complete copies
of all (i) amendments to the Disclosed Third Party Agreements and (ii) Palatin
Third Party Agreements and related amendments executed following the Execution
Date, provided that financial terms may be redacted; (d) remain, and cause its
Affiliates to remain, in compliance in all material respects with all Palatin
Third Party Agreements (including Disclosed Third Party Agreements); and
(e) furnish AMAG with copies of all notices received by Palatin or its
Affiliates relating to any alleged breach or default by Palatin or its
Affiliates under any Palatin Third Party Agreement (including any Disclosed
Third Party Agreement) within five (5) Business Days after receipt thereof.

 

8.4.4.                  Palatin will not enter into or otherwise allow itself or
its Affiliates to be subject to any agreement, arrangement or settlement which
limits the ownership or licensed rights of AMAG or its Affiliates with respect
to, or limits the ability of AMAG or its Affiliates to grant a license,
sublicense or access, or provide or provide access or other rights in, to or
under, any intellectual property right or material (including any Patent Right,
Know-How or other data or information), in each case, that would, but for such
agreement, arrangement or settlement, be included in the rights licensed or
assigned to AMAG or its Affiliates pursuant to this Agreement.

 

32

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

8.4.5.                  Palatin will maintain valid and enforceable agreements
with all Persons acting by or on behalf of Palatin or its Affiliates under this
Agreement which require such Persons to assign to Palatin their entire rights,
title and interests in and to all Palatin Technology and Joint Technology.

 

8.4.6.                  Except to the extent included in any budget approved by
the JSC under Section 4.2.3, without the prior written consent of AMAG, Palatin
shall not incur any expense (or related series of expenses) greater than […***…]
in connection with its Development of any Compound, Product, Pharmaceutical
Product, or Product Delivery Device (in each case, including any expense in
connection with any Palatin Development Activity).

 

8.4.7.                  Palatin shall pay or otherwise satisfy in the ordinary
course of business all of is liabilities and obligations existing on the
Effective Date, including without limitation all payments under the Catalent
Agreements, whether arising out of or in connection with the Contemplated
Transactions or otherwise, such payments to include payments required as a
result of a “Change of Control” (as defined in the Catalent Agreements) or
payments arising from a license of Palatin’s rights as set forth in Section 3 of
the Catalent Services Agreement.

 

8.4.8.                  From the Effective Date until the acceptance of an NDA
by the FDA with respect to the Initial Indication, Palatin shall not (i) make
any declaration or payment of, or set aside funds for, any dividend or other
distribution with respect to any of its capital stock or other equity interests;
or (ii) repurchase, redeem, or otherwise acquire or cancel any of its capital
stock or other equity interests unless and until each of the following has
occurred:

 

(a) Palatin’s payment of any and all taxes due and payable by it in connection
with the transactions contemplated by this Agreement; and

 

(b) Palatin’s payment, or adequate provision for the payment, in full of all of
its liabilities and debts existing on the Effective Date, including without
limitation payment in full of all liabilities and obligations under the Catalent
Agreements and the Horizon Agreement.

 

8.4.9.                  If AMAG determines in good faith that it would be
required to file with the Securities and Exchange Commission (“SEC”) pursuant to
Rule 3-05 of Regulation S-X audited annual financial statements of the business
related to the Compound, Product, Pharmaceutical Product or Product Delivery
Device (the “Audited Financial Statements”) and unaudited quarterly financial
statements of the business related to the Compound, Product, Pharmaceutical
Product or Product Delivery Device (the “Unaudited Financial Statements”) for
the periods specified by Rule 3-05 of Regulation S-X (any Audited Financial
Statements together with any Unaudited Financial Statements, the “SEC Financial
Statements”), then Palatin will deliver to AMAG as soon as reasonably
practicable, but in any event no later than forty-five (45) days after notice
from AMAG, the SEC Financial Statements. The SEC Financial Statements will be
(a) prepared in accordance with the books and records of the business related to
the

 

33

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Compound, Product, Pharmaceutical Product or Product Delivery Device,
(b) prepared in accordance with Regulation S-X and U.S. GAAP and (c) in the case
of the Audited Financial Statements, accompanied by an opinion (the “Audit
Opinion”) of KPMG LLP (the “Independent Auditor”), which opinion complies with
Regulation S-X.  Palatin will use its commercially reasonable efforts to cause
the Independent Auditor to provide to AMAG the consents requested by AMAG no
later than three (3) Business Days prior to the required filing date of the SEC
Financial Statements to permit the inclusion of the Audit Opinion with respect
to the Audited Financial Statements in AMAG’s reports and registration
statements filed with the SEC for periods required under applicable Law.  AMAG
will reimburse Palatin for the reasonable costs incurred by Palatin supported by
reasonable documentation for Palatin’s activities pursuant to this
Section 8.4.9.

 

8.5.                            Disclaimer.  THE FOREGOING REPRESENTATIONS AND
WARRANTIES OF EACH PARTY ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE,
ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

 

9.                                      GOVERNMENT APPROVALS; REMEDY; TERM AND
TERMINATION.

 

9.1.                            HSR Filing.  Each of Palatin and AMAG has
determined that no HSR Filing is required of it under the HSR Act with respect
to the transactions contemplated hereby.

 

9.2.                            Intentionally Omitted.

 

9.3.                            Other Government Approvals.  Each of Palatin and
AMAG shall cooperate with the other Party and use Commercially Reasonable
Efforts to make all registrations, filings and applications, to give all notices
and to obtain as soon as practicable all governmental or other consents,
transfers, approvals, orders, qualifications authorizations, permits and
waivers, if any, and to do all other things necessary or desirable for the
consummation of the transactions as contemplated hereby.

 

9.4.                            Term.  The term of this Agreement (the “Term”)
will commence on the Execution Date and extend on a country-by-country basis (in
the Territory), unless this Agreement is terminated earlier in accordance with
this Section 9, until the last to expire of any Royalty Term for any Product in
such country in the Territory.

 

9.5.                            Termination by Palatin.  Palatin may terminate
this Agreement for cause, at any time during the Term, by giving written notice
to AMAG in the event that AMAG commits a material breach of its obligations
under this Agreement and such material breach remains uncured for ninety (90)
days, measured from the date written notice of such material breach is given to
AMAG; provided, however, that if any breach is not reasonably curable within
ninety (90) days and if AMAG is making a bona fide effort to cure such breach,
such termination shall be delayed for a time period to be agreed by both Parties
in order to permit AMAG a reasonable period of time to cure such breach. If the
alleged material breach relates to non-payment of any amount due under

 

34

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

this Agreement, the cure period shall be tolled pending resolution of any bona
fide dispute between the Parties as to whether such payment is due.

 

9.6.                            Termination by AMAG.

 

9.6.1.                  Failure of Closing Conditions. AMAG may terminate this
Agreement in its entirety upon ten (10) days prior written notice to Palatin if
any of the Effectiveness Conditions have not been satisfied within one hundred
twenty (120) days following the Execution Date.

 

9.6.2.                  Termination for Convenience. Upon at least one hundred
eighty (180) days written notice to Palatin, AMAG may terminate this Agreement
on a Product-by-Product and country-by-country basis, or in its entirety,
without cause, for any or no reason.

 

9.6.3.                  Termination for Cause. AMAG may terminate this Agreement
for cause with respect to one or more Products in one or more countries in the
Territory or may terminate this Agreement in its entirety, at any time during
the Term, by giving written notice to Palatin in the event that Palatin commits
a material breach of its obligations under this Agreement and such material
breach remains uncured for ninety (90) days, measured from the date written
notice of such material breach is given to Palatin; provided, however, that if
any breach is not reasonably curable within ninety (90) days and if Palatin is
making a bona fide effort to cure such breach, such termination shall be delayed
for a time period to be agreed by both Parties in order to permit Palatin a
reasonable period of time to cure such breach. For the avoidance of doubt, any
breach by Palatin of its obligations under Section 8.4.9 shall be deemed a
material breach of Palatin’s obligations under this Agreement, and shall not be
curable by Palatin.

 

9.7.                            Effects of Termination.

 

9.7.1.                  Effect of Termination.

 

(a)                                 Termination for Cause by Palatin. In the
event that Palatin terminates this Agreement for cause pursuant to Section 9.5,
the following will apply (with respect to the terminated countries in the
Territory, in the event of partial termination, and with respect to the entire
Territory, in the event of termination of the Agreement in its entirety):

 

(i)                                     Except as otherwise expressly provided
herein, all rights and obligations of each Party hereunder shall cease
(including all rights and licenses granted by either Party to the other Party
hereunder) in the relevant country or Territory, as applicable;

 

(ii)                                  AMAG will assign and transfer to Palatin
all Regulatory Approvals owned by AMAG or its Affiliates with respect to all
Continuation Products in the relevant country (or the Territory in the event of
termination of this Agreement in its entirety);

 

(iii)                               AMAG will assign all applications and
registrations for the Product Brands that are Controlled by AMAG or its
Affiliates in the

 

35

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

relevant country (or the Territory in the event of termination of this Agreement
in its entirety) to Palatin;

 

(iv)                              AMAG will grant to Palatin a royalty-free,
non-exclusive license under the Sponsored Technology, with the right to
sublicense, to Develop, Commercialize, Manufacture and use the Continuation
Products (in the relevant country or Territory, as applicable);

 

(v)                                 AMAG will transfer to Palatin all
development data and regulatory filings specifically relating to such
Continuation Product in the relevant country (or the Territory in the event of
termination of this Agreement in its entirety) and grant to Palatin rights of
reference with respect to such data and filings in each other country in the
Territory (if any); and

 

(vi)                              On Palatin’s written notice to AMAG, which
notice may only be delivered within […***…] following the effective date of
termination, the Parties will negotiate in good faith mutually agreeable terms
regarding (A) the grant by AMAG to Palatin of a license under the Applicable
AMAG Technology for Palatin to continue to Develop, Commercialize and
Manufacture any Product (in the relevant country or Territory, as applicable)
that is under Development or Commercialization by AMAG under this Agreement at
the time of termination, in the form in which such Product then exists (a
“Continuation Product”), and (B) the provision of transitional supplies of such
Continuation Product to Palatin. Neither Party will be obligated to enter into
any transaction described in this Section 9.7.1(a)(vi), and neither Party will
have any liability to the other for failure to do so.

 

(b)                                 Termination for Failure of Closing
Conditions.  In the event that AMAG terminates this Agreement pursuant to
Section 9.6.1, except as otherwise expressly provided herein, all rights and
obligations of each Party hereunder shall cease.

 

(c)                                  Termination for Convenience by AMAG. In the
event that AMAG terminates this Agreement without cause pursuant to
Section 9.6.2, the following will apply (with respect to the terminated
countries in the Territory, in the event of partial termination, and with
respect to the entire Territory, in the event of termination of the Agreement in
its entirety):

 

(i)                                     Except as otherwise expressly provided
herein, all rights and obligations of each Party hereunder shall cease
(including all rights and licenses granted by either Party to the other Party
hereunder) in the relevant country or Territory, as applicable;

 

(ii)                                  AMAG will assign and transfer to Palatin
all Regulatory Approvals owned by AMAG or its Affiliates with respect to all

 

36

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Continuation Products in the relevant country (or the Territory in the event of
termination of this Agreement in its entirety);

 

(iii)                               AMAG will assign all applications and
registrations for the Product Brands that are Controlled by AMAG or its
Affiliates in the relevant country (or the Territory in the event of termination
of this Agreement in its entirety) to Palatin; and

 

(iv)                              AMAG will grant to Palatin a royalty-free,
non-exclusive license under the Applicable AMAG Technology and Sponsored
Technology, with the right to sublicense, to Develop, Commercialize, Manufacture
and use the Continuation Products (in the relevant country or Territory, as
applicable).

 

(d)                                 Termination for Cause by AMAG; Alternative
Remedy for Breach.

 

(i)                                     Partial Termination. In the event that
AMAG terminates this Agreement pursuant to Section 9.6.3 with respect to any
Product in any country in the Territory, except as otherwise expressly provided
herein, all rights and obligations of each Party hereunder with respect to such
Product in such country shall cease (including all relevant rights and licenses
granted by either Party to the other Party hereunder).

 

(ii)                                  Complete Termination. In the event that
AMAG terminates this Agreement in its entirety pursuant to Section 9.6.3, except
as otherwise expressly provided herein, all rights and obligations of each Party
hereunder shall cease (including all rights and licenses granted by either Party
to the other Party hereunder).

 

(iii)                               Alternative Remedy for Breach by Palatin. If
Palatin commits a material breach of its obligations under this Agreement that
would entitle AMAG to terminate this Agreement (in whole or in part) pursuant to
Section 9.6.3 and AMAG elects, in its sole discretion, not to terminate this
Agreement (in whole or in part) as a result of such breach, then,
notwithstanding any provision of this Agreement to the contrary, all payments
due to Palatin under Section 3.3, Section 3.4 and Section 3.5 following the date
of such material breach will […***…]. If Palatin undergoes a Change of Control
during the Development Term without the prior written consent of AMAG in
contravention of Section 11.2, then, notwithstanding any provision of this
Agreement to the contrary, all payments due to Palatin under Section 3.3 will
[…***…]. Notwithstanding the foregoing, AMAG shall have recourse to any other
remedy available at law or in equity with respect to such material breach,
including an action for specific performance of this Agreement, subject to the
terms of this Agreement.

 

37

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

9.7.2.                  Accrued Rights. Expiration or termination of this
Agreement for any reason shall be without prejudice to any right which shall
have accrued to the benefit of either Party prior to such termination, including
damages arising from any breach under this Agreement. Expiration or termination
of this Agreement shall not relieve either Party from any obligation which is
expressly indicated to survive such expiration or termination.

 

9.7.3.                  Survival Period. The following sections, together with
any sections that expressly survive (including any perpetual licenses granted
hereunder), shall survive expiration or termination of this Agreement for any
reason: Sections 1.2 (together with Exhibit A); 1.3; 2.4.3; 3.5.2 (with respect
to any licenses that accrue thereunder on or prior to the end of the Term);
3.6.6 ([…***…] following such expiration or termination); 3.6.7 ([…***…]
following such expiration or termination); 3.6.8 ([…***…] following such
expiration or termination); 3.6.10; 6.1; 7 ([...***...] following such
expiration or termination); 9.7; 9.8; 10.1; 10.2; 10.3; 10.4 and 11 (other than
Section 11.2).

 

9.8.                            Provisions for Insolvency.

 

9.8.1.                  Termination Right. Palatin shall be deemed a “Debtor”
under this Agreement if, at any time during the Term (a) a case is commenced by
or against Palatin under the Bankruptcy Code, (b) Palatin files for or is
subject to the institution of bankruptcy, reorganization, liquidation or
receivership proceedings (other than a case under the Bankruptcy Code),
(c) Palatin assigns all or a substantial portion of its assets for the benefit
of creditors, (d) a receiver or custodian is appointed for Palatin’s business or
(e) a substantial portion of Palatin’s business is subject to attachment or
similar process; provided, however, that in the case of any involuntary case
under the Bankruptcy Code, Palatin shall not be deemed a Debtor if the case is
dismissed within sixty (60) days after the commencement thereof. If Palatin is
deemed a Debtor, then AMAG may terminate this Agreement by providing written
notice to Palatin. If AMAG terminates this Agreement pursuant this
Section 9.8.1, then: (i) all licenses granted to AMAG under this Agreement shall
become irrevocable and perpetual, and AMAG shall have no further obligations to
Palatin under this Agreement other than (A) those obligations that expressly
survive termination in accordance with Section 9.7.3 and (B) an obligation to
pay royalties with respect to Net Sales of Products in accordance with and
subject to the other terms of this Agreement governing the payment of royalties;
(ii) such termination shall not be construed to limit Palatin’s right to receive
payments that accrued before the effective date of such termination; (iii) AMAG
shall have the right to offset, against any payment owing to Palatin as provided
for under clause (i), above, any damages found or agreed by the Parties to be
owed by Palatin to AMAG; and (iv) nothing in this Section 9.8.1 shall limit any
other remedy AMAG may have for any breach by Palatin of this Agreement.

 

9.8.2.                  Rights to Intellectual Property. All rights and licenses
now or hereafter granted by Palatin to AMAG under or pursuant to any Section of
this Agreement, including Sections 2.1, 2.2, 2.3, 2.5, 2.7, 2.8 and 2.9 hereof,
are rights to “intellectual property” (as defined in the Bankruptcy Code). The
Parties hereto acknowledge and

 

38

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

agree that the payments provided for under Sections 3.1, 3.2, 3.3 and 3.4 and
all other payments by AMAG to Palatin hereunder, other than royalty payments
pursuant to Section 3.5, do not constitute royalties within the meaning of
Section 365(n) of the Bankruptcy Code or relate to licenses of intellectual
property hereunder. If (a) a case under the Bankruptcy Code is commenced by or
against Palatin, (b) this Agreement is rejected as provided in the Bankruptcy
Code and (c) AMAG elects to retain its rights hereunder as provided in
Section 365(n) of the Bankruptcy Code, then Palatin (in any capacity, including
debtor-in-possession) and its successors and assigns (including any trustee)
shall provide to AMAG all intellectual property licensed hereunder, and agrees
to grant and hereby grants to AMAG and its Affiliates a right to access and to
obtain possession of and to benefit from and, in the case of any chemical or
biological material or other tangible item of which there is a fixed or limited
quantity, to obtain a pro rata portion of, each of the following to the extent
related to any Compound, Product, Pharmaceutical Product or Product Delivery
Device, or otherwise related to any right or license granted under or pursuant
to this Agreement: (i) copies of pre-clinical and clinical research data and
results; (ii) Product samples; (iii) Palatin Technology, (iv) laboratory notes
and notebooks; (v) Product data or filings, and (vi) Rights of Reference in
respect of regulatory filings and approvals, all of which constitute
“embodiments” of intellectual property pursuant to Section 365(n) of the
Bankruptcy Code, and (vii) all other embodiments of such intellectual property,
whether any of the foregoing are in Palatin’s possession or control or in the
possession and control of any Third Party but which Palatin has the right to
access or benefit from and to make available to AMAG. Palatin shall not
interfere with the exercise by AMAG or its Affiliates of rights and licenses to
intellectual property licensed hereunder and embodiments thereof in accordance
with this Agreement and agrees to use Commercially Reasonable Efforts to assist
AMAG and its Affiliates to obtain such intellectual property and embodiments
thereof in the possession or control of Third Parties as reasonably necessary or
desirable for AMAG or its Affiliates or Sublicensees to exercise such rights and
licenses in accordance with this Agreement.

 

9.8.3.                  No Limitation of Rights. All rights, powers and remedies
of AMAG provided in this Section 9.8 are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
Law or in equity (including the Bankruptcy Code) in the event of the
commencement of a case under the Bankruptcy Code involving Palatin.

 

10.                               LIMITATION ON LIABILITY, INDEMNIFICATION AND
INSURANCE.

 

10.1.                     No Consequential Damages.  […***…], in no event will
either Party or its Representatives be liable under this Agreement for any
special, indirect, incidental, consequential or punitive damages, whether in
contract, warranty, tort, negligence, strict liability or otherwise, including
loss of profits or revenue suffered by either Party or any of its
Representatives. Without limiting the generality of the foregoing,
“consequential damages” will be deemed to include, and neither Party will be
liable to the other Party or any of such other Party’s Representatives or
stockholders for any damages based on or measured by loss of projected or
speculative future sales of the Products, any Development Payment due upon any
unachieved Development Event under Section 3.3, any Sales Milestone Payment due
upon any

 

39

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

unachieved Total Annual Net Sales level under Section 3.4, any unearned
royalties under Section 3.5 or any other unearned, speculative or otherwise
contingent payments provided for in this Agreement.

 

10.2.                     Indemnification by AMAG.  AMAG will indemnify, defend
and hold harmless Palatin, each of its Affiliates, and each of its and its
Affiliates’ employees, officers, directors and agents (each, a “Palatin
Indemnified Party”) from and against any and all liability, loss, damage,
expense (including reasonable attorneys’ fees and expenses) and cost
(collectively, a “Liability”) that the Palatin Indemnified Party may be required
to pay to one or more Third Parties (other than shareholders of Palatin or its
Affiliates) resulting from or arising out of:

 

(a) Development, Manufacture, Commercialization or use of any Product by, on
behalf of, or under the authority of, AMAG (other than by any Palatin
Indemnified Party), other than (i) claims by Third Parties relating to patent
infringement arising out of the exercise of rights under the Palatin Patent
Rights, (ii) claims by Third Parties relating misappropriation of trade secrets
arising out of the exercise of rights under the Palatin Know-How, or
(iii) claims for which Palatin is required to indemnify AMAG pursuant to
Section 10.3; or

 

(b) the material breach by AMAG of any of its representations, warranties or
covenants set forth in Section 8.1;

 

except, in each case, to the extent caused by the negligence, recklessness or
intentional acts of Palatin or any Palatin Indemnified Party.

 

10.3.                     Indemnification by Palatin.  Palatin will indemnify,
defend and hold harmless AMAG, its Affiliates, Sublicensees, contractors,
distributors and each of its and their respective employees, officers, directors
and agents (each, a “AMAG Indemnified Party”) from and against any and all
Liabilities that the AMAG Indemnified Party may be required to pay to one or
more Third Parties resulting from or arising out of:

 

(a) the material breach by Palatin of any of its representations, warranties or
covenants set forth in Section 8.1, Section 8.2, Section 8.3 or Section 8.4
except to the extent caused by the negligence, recklessness or intentional acts
of AMAG or any AMAG Indemnified Party;

 

(b) any claim that the practice of the Palatin Technology to Develop,
Manufacture, Commercialize or use any Compound, Product, Pharmaceutical Product
or Product Delivery Device infringes or misappropriates any issued patent or
other proprietary right owned or possessed by any Third Party; or

 

(c) the negligence or willful misconduct of Palatin in the conduct of the
Palatin Development Activities by or on behalf of Palatin.

 

10.4.                     Procedure.

 

10.4.1.           Notice. Each Party will notify the other Party in writing in
the event it becomes aware of a claim for which indemnification may be sought
hereunder. In the

 

40

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

event that any Third Party asserts a claim or other proceeding (including any
governmental investigation) with respect to any matter for which a Party (the
“Indemnified Party”) is entitled to indemnification hereunder (a “Third Party
Claim”), then the Indemnified Party shall promptly notify the Party obligated to
indemnify the Indemnified Party (the “Indemnifying Party”) thereof; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party from any obligation
hereunder unless (and then only to the extent that) the Indemnifying Party is
prejudiced thereby.

 

10.4.2.           Control. Subject to AMAG’s right to control any actions
described in Sections 6.2.2, 6.2.5, 6.2.6, 6.2.8 or 6.3 (even where Palatin is
the Indemnifying Party), the Indemnifying Party shall have the right,
exercisable by notice to the Indemnified Party within ten Business Days after
receipt of notice from the Indemnified Party of the commencement of or assertion
of any Third Party Claim, to assume direction and control of the defense,
litigation, settlement, appeal or other disposition of the Third Party Claim
(including the right to settle the claim solely for monetary consideration) with
counsel selected by the Indemnifying Party and reasonably acceptable to the
Indemnified Party; provided that (a) the Indemnifying Party has sufficient
financial resources, in the reasonable judgment of the Indemnified Party, to
satisfy the amount of any adverse monetary judgment that is sought, (b) the
Third Party Claim seeks solely monetary damages and (c) the Indemnifying Party
expressly agrees in writing that as between the Indemnifying Party and the
Indemnified Party, the Indemnifying Party shall be solely obligated to satisfy
and discharge the Third Party Claim in full (the conditions set forth in clauses
(a), (b) and (c) above are collectively referred to as the “Litigation
Conditions”). Within ten (10) Business Days after the Indemnifying Party has
given notice to the Indemnified Party of its exercise of its right to defend a
Third Party Claim, the Indemnified Party shall give notice to the Indemnifying
Party of any objection thereto based upon the Litigation Conditions. If the
Indemnified Party reasonably so objects, the Indemnified Party shall continue to
defend the Third Party Claim, at the expense of the Indemnifying Party, until
such time as such objection is withdrawn. If no such notice is given, or if any
such objection is withdrawn, the Indemnifying Party shall be entitled, at its
sole cost and expense, to assume direction and control of such defense, with
counsel selected by the Indemnifying Party and reasonably acceptable to the
Indemnified Party. During such time as the Indemnifying Party is controlling the
defense of such Third Party Claim, the Indemnified Party shall cooperate, and
shall cause its Affiliates and agents to cooperate upon request of the
Indemnifying Party, in the defense or prosecution of the Third Party Claim,
including by furnishing such records, information and testimony and attending
such conferences, discovery proceedings, hearings, trials or appeals as may
reasonably be requested by the Indemnifying Party. In the event that the
Indemnifying Party does not satisfy the Litigation Conditions or does not notify
the Indemnified Party of the Indemnifying Party’s intent to defend any Third
Party Claim within ten Business Days after notice thereof, the Indemnified Party
may (without further notice to the Indemnifying Party) undertake the defense
thereof with counsel of its choice and at the Indemnifying Party’s expense
(including reasonable, out-of-pocket attorneys’ fees and costs and expenses of
enforcement or defense). The Indemnifying Party or the Indemnified Party, as the
case may be, shall have the right to join in (including the right

 

41

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

to conduct discovery, interview and examine witnesses and participate in all
settlement conferences), but not control, at its own expense, the defense of any
Third Party Claim that the other party is defending as provided in this
Agreement.

 

10.4.3.           Settlement. The Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, enter into any compromise or
settlement that commits the Indemnified Party to take, or to forbear to take,
any action. The Indemnified Party shall have the sole and exclusive right to
settle any Third Party Claim, on such terms and conditions as it deems
reasonably appropriate, to the extent such Third Party Claim involves equitable
or other non-monetary relief, but shall not have the right to settle such Third
Party Claim to the extent such Third Party Claim involves monetary damages
without the prior written consent of the Indemnifying Party. Each of the
Indemnifying Party and the Indemnified Party shall not make any admission of
liability in respect of any Third Party Claim without the prior written consent
of the other party, and the Indemnified Party shall use reasonable efforts to
mitigate liabilities arising from such Third Party Claim.

 

10.5.                     Insurance.  Each Party further agrees to obtain and
maintain, during the Term, commercial general liability insurance, including
products liability insurance, with reputable and financially secure insurance
carriers (or pursuant to a program of self-insurance reasonably satisfactory to
the other Party) to cover its indemnification obligations under Section 10.2 or
Section 10.3, as applicable, in each case with limits of not less than […***…]
per occurrence and in the aggregate. Insurance shall be procured with carriers
having an A.M. Best Rating of A-VII or better.

 

11.                               MISCELLANEOUS.

 

11.1.                     Assignment.  Neither this Agreement nor any interest
hereunder shall be assignable by a Party without the prior written consent of
the other Party, except as follows: (a) subject to the provisions of
Section 11.2, as applicable, a Party may assign its rights and obligations under
this Agreement by way of sale of itself or the sale of the portion of its
business to which this Agreement relates, through merger, sale of assets or sale
of stock or ownership interest, provided that the assignee shall expressly agree
to be bound by such Party’s obligations under this Agreement and that such sale
is not primarily for the benefit of its creditors, (b) such Party may assign its
rights and obligations under this Agreement to any of its Affiliates, provided
that the assignee shall expressly agree to be bound by such Party’s obligations
under this Agreement and that such Party shall remain liable for all of its
rights and obligations under this Agreement. In addition, AMAG may assign its
rights and obligations under this Agreement to a Third Party where AMAG or its
Affiliate is required, or makes a good faith determination based on advice of
counsel, to divest a Compound, Product, Pharmaceutical Product or Product
Delivery Device in order to comply with Law or the order of any Governmental
Authority as a result of a merger or acquisition, provided that the assignee
shall expressly agree to be bound by AMAG’s obligations under this Agreement.
Each Party shall promptly notify the other Party of any assignment or transfer
under the provisions of this Section 11.1. This Agreement shall be binding upon
the successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in

 

42

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

accordance with this Section 11.1 shall be void. Conditioned upon satisfaction
of the requirements of §365(b) of the Bankruptcy Code, Palatin hereby consents
to assumption of this Agreement in any case filed by or against AMAG under the
Bankruptcy Code.

 

11.2.                     Change of Control of Palatin.  Palatin shall notify
AMAG in writing promptly (and in any event within five Business Days) following
the entering into of a definitive agreement with respect to a Change of Control
of Palatin. If Palatin undergoes a Change of Control without AMAG’s prior
written consent prior to the acceptance of an NDA by the FDA for a Product with
respect to the Initial Indication, then the reductions in payment set forth in
Section 9.7.1(d)(iii) shall automatically apply to all subsequent amounts
payable by AMAG pursuant to this Agreement.

 

11.3.                     Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of the Agreement.

 

11.4.                     Force Majeure.  Each Party shall be excused from the
performance of its obligations under this Agreement to the extent that such
performance is prevented by force majeure (defined below) and the nonperforming
Party promptly provides notice of the prevention to the other Party. Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes Commercially Reasonable Efforts to remove the
condition. For purposes of this Agreement, “force majeure” shall include
conditions beyond the control of the Parties, including an act of God, voluntary
or involuntary compliance with any regulation, Law or order of any government,
war, act of terror, civil commotion, labor strike or lock-out, epidemic, failure
or default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe.

 

11.5.                     Notices.  Any notice or notification required or
permitted to be provided pursuant to the terms and conditions of this Agreement
(including any notice of force majeure, breach, termination, change of
address, etc.) shall be in writing and shall be deemed given upon receipt if
delivered personally or by facsimile transmission (receipt verified), five days
after deposited in the mail if mailed by registered or certified mail (return
receipt requested) postage prepaid, or on the next Business Day if sent by
overnight delivery using a nationally recognized express courier service and
specifying next Business Day delivery (receipt verified), to the Parties at the
following addresses or facsimile numbers (or at such other address or facsimile
number for a Party as shall be specified by like notice, provided, however, that
notices of a change of address shall be effective only upon receipt thereof):

 

All correspondence to AMAG shall be addressed as follows:

 

 

AMAG Pharmaceuticals, Inc.

 

1100 Winter Street

 

Waltham, MA 02451

 

Attn: General Counsel

 

Email: jvittiglio@amagpharma.com

 

with a copy to:

 

43

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

 

Ropes & Gray LLP

 

Prudential Tower

 

800 Boylston Street

 

Boston, MA 02199

 

Attn: Mark W. Bellomy

 

Email: mark.bellomy@ropesgray.com

 

All correspondence to Palatin shall be addressed as follows:

 

 

 

Palatin Technologies, Inc.

 

4-B Cedar Brook Drive

 

Cranbury, NJ  08512

 

Attn:   Carl Spana, Ph.D.

 

Fax:  (609) 495-2202

 

Email: cspana@palatin.com

 

with a copy to:

 

 

 

Thompson Hine LLP

 

335 Madison Avenue, 12th Floor

 

New York, NY  10017

 

Attn:  Faith L. Charles, Esq.

 

Fax:  (212) 344-6101

 

Email: Faith.Charles@ThompsonHine.com

 

11.6.                     Amendment.  No amendment, modification or supplement
of any provision of this Agreement shall be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.

 

11.7.                     Waiver.  No provision of this Agreement shall be
waived by any act, omission or knowledge of a Party or its agents or employees
except by an instrument in writing expressly waiving such provision and signed
by a duly authorized officer of the waiving Party. The waiver by either of the
Parties of any breach of any provision hereof by the other Party shall not be
construed to be a waiver of any succeeding breach of such provision or a waiver
of the provision itself.

 

11.8.                     Severability.  If any clause or portion thereof in
this Agreement is for any reason held to be invalid, illegal or unenforceable,
the same shall not affect any other portion of this Agreement, as it is the
intent of the Parties that this Agreement shall be construed in such fashion as
to maintain its existence, validity and enforceability to the greatest extent
possible. In any such event, this Agreement shall be construed as if such clause
of portion thereof had never been contained in this Agreement, and there shall
be deemed substituted therefor such provision as will most nearly carry out the
intent of the Parties as expressed in this Agreement to the fullest extent
permitted by applicable Law.

 

44

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

11.9.                     Descriptive Headings.  The descriptive headings of
this Agreement are for convenience only and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.

 

11.10.              Dispute Resolution.  If any dispute or disagreement arises
between AMAG and Palatin in respect of this Agreement, they shall follow the
following procedures in an attempt to resolve the dispute or disagreement:

 

11.10.1.                                 The Party claiming that such a dispute
exists shall give notice in writing (“Notice of Dispute”) to the other Party of
the nature of the dispute.

 

11.10.2.                                 Within […***…] of receipt of a Notice
of Dispute, the CEO (or his or her designee) of AMAG and the CEO (or his or her
designee) of Palatin shall meet at a mutually agreed-upon time and location for
the purpose of resolving such dispute.

 

11.10.3.                                 If, within a further period of […***…],
or if in any event within […***…] of initial receipt of the Notice of Dispute,
the dispute has not been resolved, or if, for any reason, the meeting described
in Section 11.10.2 has not been held within […***…] of initial receipt of the
Notice of Dispute, then the Parties agree that either Party may initiate
litigation to resolve the dispute.

 

Notwithstanding any provision of this Agreement to the contrary, either Party
may immediately initiate litigation in any court of competent jurisdiction
seeking any remedy at law or in equity, including the issuance of a preliminary,
temporary or permanent injunction, to preserve or enforce its rights under this
Agreement. The provisions of this Section 11.10 will survive termination or
expiration of this Agreement.

 

11.11.              Governing Law.  This Agreement, and all claims arising under
or in connection therewith, shall be governed by and interpreted in accordance
with the substantive laws of the State of New York, without regard to conflict
of law principles thereof.

 

11.12.              Consent to Jurisdiction.  Each Party to this Agreement
hereby (a) irrevocably submits to the exclusive jurisdiction of the state courts
of the State of New York or the United States District Court for the Southern
District of New York for the purpose of any and all actions, suits or
proceedings arising in whole or in part out of, related to, based upon or in
connection with this Agreement or the subject matter hereof, (b) waives to the
extent not prohibited by applicable Law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
proceeding in any other court other than one of the above-named courts, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court, and (c) agrees not to commence any such action other than before one of
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such action to any court
other than one of the above-named courts whether on the grounds of inconvenient
forum or otherwise.

 

45

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

11.13.              Entire Agreement.  This Agreement constitutes and contains
the complete, final and exclusive understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, between the Parties
respecting the subject matter hereof and thereof.

 

11.14.              Representation by Legal Counsel.  Each Party hereto
represents that it has been represented by legal counsel in connection with this
Agreement and acknowledges that it has participated in the drafting hereof. In
interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption shall exist or be implied against the Party
which drafted such terms and provisions.

 

11.15.              Independent Contractors.  Both Parties are independent
contractors under this Agreement. Nothing herein contained shall be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party. Neither Party shall have any express or implied power to
enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

11.16.              Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be an original and both of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile or PDF file, each of which shall be binding when received by the
applicable Party.

 

11.17.              No Third Party Rights or Obligations.  No provision of this
Agreement shall be deemed or construed in any way to result in the creation of
any rights or obligation in any Person not a Party to this Agreement. However,
AMAG may decide, in its sole discretion, to use one or more of its Affiliates to
perform its obligations and duties hereunder, provided that AMAG shall remain
liable hereunder for the performance by any such Affiliates of any such
obligations.

 

(Signature page follows.)

 

46

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, authorized representatives of the Parties have duly executed
this Agreement as of the Execution Date to be effective as of the Execution
Date.

 

AMAG PHARMACEUTICALS, INC.

PALATIN TECHNOLOGIES, INC.

 

 

 

 

 

 

By

/s/ William K. Heiden

 

By

/s/ Carl Spana

Name: 

William K. Heiden

 

Name:

Carl Spana

Title:

Chief Executive Officer

Title: 

President and Chief Executive Officer

 

Signature Page to Research Collaboration and License Agreement

 

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Exhibit A

 

Defined Terms

 

“Affiliate” means, as of any point in time and for so long as such relationship
continues to exist with respect to any Person, any other Person that controls,
is controlled by or is under common control with such Person. A Person shall be
regarded as in control of another Person if it (a) owns or controls at least
fifty percent (50%) of the equity securities of the subject Person entitled to
vote in the election of directors or (b) possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of any such
Person (whether through ownership of securities or other ownership interests, by
contract or otherwise).

 

“AMAG Diligence Obligations” means AMAG’s Regulatory Approval diligence
obligations under Section 5.2.1 and AMAG’s Commercialization diligence
obligations under Section 5.2.2.

 

“AMAG Know-How” means any Know-How, excluding all Joint Know-How, that (a) is
Controlled by AMAG on the Execution Date or that comes into the Control of AMAG
during the Term (other than through the grant of a license by Palatin) and
(b) relates to the Development, Manufacture, Commercialization or use of one or
more Compounds or Products.

 

“AMAG Patent Right” means any Patent Right, excluding all Joint Patent Rights,
that (a) is Controlled by AMAG on the Execution Date or that comes into the
Control of AMAG during the Term (other than through the grant of a license by
Palatin) and (b) claims any (a) Compound or Product (including the composition
of matter thereof), (b) method of making any Compound or Product or (c) method
of using any Compound or Product.

 

“AMAG Technology” means any and all AMAG Patent Rights and AMAG Know-How.

 

“Applicable AMAG Technology” means any (a) Know-How Controlled by AMAG or its
Affiliates that was invented, discovered or developed during the Term and in
connection with AMAG’s or its Affiliates’ activities under the Agreement and
(b) Patent Right Controlled by AMAG or its Affiliates, to the extent that such
Patent Right claims any Know-How described in clause (a), above.

 

“Bankruptcy Code” means Section 101(35A) of Title 11 of the United States Code,
as amended.

 

“Binding Obligation” means, with respect to a Party (a) any oral or written
agreement, arrangement or settlement that binds or affects such Party’s
operations or property, including any assignment, license agreement, loan
agreement, guaranty, or financing agreement, (b) the provisions of such Party’s
charter, bylaws or other organizational documents or (c) any order, writ,
injunction, decree or judgment of any court or Governmental Authority entered
against such Party or by which any of such Party’s operations or property are
bound.

 

“Business Day” means a day other than a Saturday, Sunday or bank or other public
holiday in New York, New York.

 

Exhibits-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.

 

“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31; provided that the first Calendar Year of
the Term shall begin on the Effective Date and end on the first December 31
thereafter and the last Calendar Year of the Term shall end on the last day of
the Term.

 

“Catalent Agreements” means (i) the Commercial Supply Agreement, dated June 20,
2016, by and between Catalent Belgium S.A. and Palatin and (ii) the
Manufacturing Preparation and Services Agreement, dated June 20, 2016, by and
between Catalent Belgium S.A. and Palatin (the “Catalent Services Agreement”).

 

“Change of Control” means, with respect to a Party (a) the acquisition of
beneficial ownership, directly or indirectly, by any Person (other than such
Party or an Affiliate of such Party, and other than by virtue of obtaining
irrevocable proxies) of securities or other voting interest of such Party
representing a majority or more of the combined voting power of such Party’s
then outstanding securities or other voting interests, (b) any merger,
reorganization, consolidation or business combination involving such Party with
a Third Party that results in the holders of beneficial ownership (other than by
virtue of obtaining irrevocable proxies) of the voting securities or other
voting interests of such Party (or, if applicable, the ultimate parent of such
Party) immediately prior to such merger, reorganization, consolidation or
business combination ceasing to hold beneficial ownership of at least fifty
percent (50%) of the combined voting power of the surviving entity immediately
after such merger, reorganization, consolidation or business combination,
(c) any sale, lease, exchange, contribution or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of such Party to which this Agreement relates, other than a sale or
disposition of such assets to an Affiliate of such Party or (d) the approval of
any plan or proposal for the liquidation or dissolution of such Party (other
than in circumstances where such Party is deemed a Debtor pursuant to
Section 9.8).

 

“Clinical Trial” means a human clinical study conducted on sufficient numbers of
human subjects that is designed to (a) establish that a pharmaceutical product
is reasonably safe for continued testing, (b) investigate the safety and
efficacy of the pharmaceutical product for its intended use, and to define
warnings, precautions and adverse reactions that may be associated with the
pharmaceutical product in the dosage range to be prescribed or (c) support
Regulatory Approval of such pharmaceutical product or label expansion of such
pharmaceutical product.

 

“Combination Product” means a Product containing a Compound and one or more
other therapeutically active ingredients.

 

“Commercialize” or “Commercializing” means to market, promote, distribute, offer
for sale, sell, have sold, import, have imported, export, have exported or
otherwise commercialize a compound or product. When used as a noun,
“Commercialization” means any and all activities involved in Commercializing.

 

Exhibits-2

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, […***…]. With respect to any
efforts relating to the Development, Regulatory Approval or Commercialization of
a Compound, Product, Pharmaceutical Product or Product Delivery Device by a
Party, generally or with respect to any particular country in the Territory, a
Party will be deemed to have exercised Commercially Reasonable Efforts […***…]
as applicable (a) of similar modality Controlled by such Party, or (b) (i) to
which such Party has similar rights, (ii) which is of similar market potential
in such country, and (iii) which is at a similar stage in its development or
product life cycle, as the Compound, Product, Pharmaceutical Product or Product
Delivery Device, in each case, taking into account all Relevant Factors in
effect at the time such efforts are to be expended. Further, to the extent that
the performance of a Party’s obligations hereunder is adversely affected by the
other Party’s failure to perform its obligations hereunder, the impact of such
performance failure will be taken into account in determining whether such Party
has used its Commercially Reasonable Efforts to perform any such affected
obligations.

 

“Compound” means bremelanotide, a generic name adopted and defined by the United
States Adopted Name (USAN) Council, including any and all […***…]. Those
Compounds known to be existing as of the Execution Date are listed in Exhibit C.

 

“Confidential Information” means, with respect to each Party, all Know-How or
other information, including proprietary information and materials (whether or
not patentable) regarding or embodying such Party’s technology, products,
business information or objectives, that is communicated by or on behalf of the
Disclosing Party to the Receiving Party or its permitted recipients, on or after
the Execution Date, but only to the extent that such Know-How or other
information in written form is marked or otherwise designated in writing as
“confidential” at the time of disclosure or within […***…] thereafter, and such
Know-How or other information disclosed orally or in non-tangible form is
(a) identified by the Disclosing Party as “confidential” at the time of
disclosure and (b) within […***…] thereafter, the Disclosing Party provides a
written summary of such Know-How or other information marked or otherwise
designated in writing as “confidential.” Confidential Information does not
include any Know-How or other information that (a) was already known by the
Receiving Party (other than under an obligation of confidentiality to the
Disclosing Party) at the time of disclosure by or on behalf of the Disclosing
Party, as evidenced by written records in the possession of the Receiving Party,
(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party, (c) became generally
available to the public or otherwise part of the public domain after its
disclosure to the Receiving Party, other than through any act or omission of the
Receiving Party in breach of its obligations under this Agreement, (d) was
disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to the Receiving Party, as evidenced by written
records in the possession of the Receiving Party, or (e) was independently
discovered or developed by or on behalf of the Receiving Party without the use
of any Confidential Information belonging to the Disclosing Party, as evidenced
by written records in the possession of the Receiving Party. The terms and
conditions of this Agreement shall be considered Confidential Information of
both Parties.

 

“Control” or “Controlled” means with respect to any intellectual property right
or material (including any Patent Right, Know-How or other data, information or
material), the

 

Exhibits-3

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

ability (whether by sole, joint or other ownership interest, license or
otherwise, other than pursuant to this Agreement) to, without violating the
terms of any agreement with a Third Party, grant a license or sublicense or
provide or provide access or other right in, to or under such intellectual
property right or material.

 

“Cover,” “Covering” or “Covers” means, as to a Product and Patent Rights, that,
in the absence of a license granted under, or ownership of, such Patent Rights,
the manufacture, use, offer for sale, sale or importation of such Product would
infringe such Patent Rights assuming the validity and enforceability thereof.

 

“Data” means any and all scientific, technical, test, marketing or sales data
pertaining to a Compound, Product, Pharmaceutical Product or Product Delivery
Device that is generated by or on behalf of AMAG or its Affiliates or
Sublicensees or by or on behalf of Palatin or its Affiliates or sublicensees,
including research data, clinical pharmacology data, CMC data (including
analytical and quality control data and stability data), pre-clinical data,
clinical data or submissions made in association with any regulatory filings
(including any IND or NDA) with respect to any Compound, Product, Pharmaceutical
Product or Product Delivery Device.

 

“Derivatives” means […***…].

 

“Develop” or “Developing” means to discover, research or otherwise develop a
process, compound or product, including conducting non-clinical and clinical
research and development activities. When used as a noun, “Development” means
any and all activities involved in Developing.

 

“Development Event” means each Development event listed in the table that
appears in Section 3.3.

 

“Development Term” means the period beginning on the Effective Date and ending
upon the earlier of (a) Regulatory Approval in the United States for the first
Product for the Initial Indication and (b) the date that the Parties agree in
writing to end all Palatin Development Activities.

 

“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended, and the rules and regulations promulgated thereunder.

 

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

 

“Field” means the treatment, prevention or diagnosis of any and all diseases and
medical conditions in humans. For clarity, and without limiting the foregoing,
with respect to Compounds and Products, Field includes all fields of use, all
indications, and all formulations (whether injectable, oral, or otherwise).

 

“First Commercial Sale” means, with respect to any Product and with respect to
any country of the Territory, the first sale of such Product by AMAG or an
Affiliate or Sublicensee of AMAG to a Third Party in such country after such
Product has been granted Regulatory Approval by the appropriate Regulatory
Authority(ies) for such country.

 

Exhibits-4

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Generic Product” means any pharmaceutical product that (a) is sold by a Third
Party that is not an Affiliate or Sublicensee of AMAG under a marketing
authorization granted by a Regulatory Authority to a Third Party, (b) contains
the same Compound as a Product and (c) for purposes of the United States, is
approved in reliance on a prior Regulatory Approval of a Product granted to AMAG
or an AMAG Affiliate or Sublicensee by the FDA or, for purposes of a country
outside the United States, is approved in reliance on a prior Regulatory
Approval of a Product granted to AMAG or an AMAG Affiliate or Sublicensee by the
applicable Regulatory Authority.

 

“Governmental Authority” means any court, agency, department, authority or other
instrumentality of any national, state, county, city or other political
subdivision.

 

“Horizon Agreement” means the Amended and Restated Venture Loan and Security
Agreement, dated July 2, 2015, by and between Palatin and the Horizon Lenders.

 

“Horizon Lenders” means Horizon Technology Finance Corporation, Fortress Credit
Co LLC, Horizon Credit II LLC and Fortress Credit Opportunities V CLO Limited.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“HSR Filing” means a filing by AMAG and Palatin with the United States Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto.

 

“ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

 

“IND” means an Investigational New Drug Application submitted under the FD&C
Act, or an analogous application or submission with any analogous agency or
Regulatory Authority outside of the United States for the purposes of obtaining
permission to conduct Clinical Trials.

 

“Initial Indication” shall mean the treatment of hypoactive sexual desire
disorder in premenopausal women.

 

“Joint Know-How” means any Know-How (excluding Sponsored Know-How), whether or
not patentable, made or created during the Term jointly by (a) Palatin or any of
its Representatives and (b) AMAG or any of its Representatives.

 

“Joint Patent Right” means any Patent Right that claims or discloses any
invention included in Joint Know-How.

 

“Joint Technology” means the Joint Know-How and the Joint Patent Rights.

 

Exhibits-5

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

“Know-How” means any invention, discovery, development, Data, information,
process, method, technique, material (including any chemical or biological
material), technology, result, cell line, compounds, probe, sequence, regulatory
correspondence or other know-how, whether or not patentable, and any physical
embodiments of any of the foregoing.

 

“Law” means any law, statute, rule, regulation, order, judgment or ordinance of
any Governmental Authority.

 

“Manufacture” or “Manufacturing” means to make, produce, manufacture, process,
fill, finish, package, label, perform quality assurance testing, release, ship
or store a compound or product or any component thereof. When used as a noun,
“Manufacture” or “Manufacturing” means any and all activities involved in
Manufacturing a compound or product or any component thereof.

 

“NDA” means a New Drug Application submitted to the FDA in the United States in
accordance with the FD&C Act with respect to a pharmaceutical product or any
analogous application or submission with any Regulatory Authority outside of the
United States.

 

“Net Sales” shall be determined from books and records maintained in accordance
with United States GAAP, as consistently applied by AMAG with respect to sales
of the Product.

 

“Palatin Know-How” means any and all Know-How, other than Joint Know-How, that
(a) is Controlled by Palatin or any of its Affiliates as of the Execution Date
or that comes into the Control of Palatin or any of its Affiliates during the
Term (other than through the grant of a license by AMAG), (b) relates to any
Compound, Product, Pharmaceutical Product or Product Delivery Device or to the
Development, Manufacture, Commercialization or use of any of the foregoing and
(c) is necessary or useful in connection with the Development, Manufacture, use
or Commercialization of any Compound, Product, Pharmaceutical Product or Product
Delivery Device.

 

“Palatin Patent Right” means any Patent Right, other than a Joint Patent Right,
that (a) is Controlled by Palatin or any of its Affiliates as of the Execution
Date or comes into the Control of Palatin or any of its Affiliates during the
Term (other than through the grant of a license by AMAG) and (b) claims any
(i) Compound, Product, Pharmaceutical Product or Product Delivery Device
(including the composition of matter thereof), (ii) method of making any
Compound, Product, Pharmaceutical Product or Product Delivery Device,
(iii) methods of using any Compound, Product, Pharmaceutical Product or Product
Delivery Device, or (iv) Palatin Know-How.  For the avoidance of doubt, and
without limiting the foregoing, Palatin Patent Rights include the Patent Rights
listed in Exhibit B.

 

“Palatin Technology” means any and all Palatin Patent Rights and Palatin
Know-How.

 

“Palatin Third Party Agreement” means any agreement between Palatin (or any of
its Affiliates) and any Third Party that relates to any of the Palatin
Technology or Joint Technology.

 

“Patent Rights” means any and all (a) issued patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part,

 

Exhibits-6

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

divisions and renewals, and all patents granted thereon,
(c) patents-of-addition, reissues, reexaminations and extensions or restorations
by existing or future extension or restoration mechanisms, including patent term
adjustments, patent term extensions, supplementary protection certificates or
the equivalent thereof, (d) inventor’s certificates, (e) other forms of
government-issued rights substantially similar to any of the foregoing and
(f) United States and foreign counterparts of any of the foregoing.

 

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.

 

“Pharmaceutical Product” means any pharmaceutical product containing one or more
Compounds, whether as sole active ingredients or in combination with other
active ingredients.

 

“Price Approval” means, in any country where a Governmental Authority authorizes
reimbursement for, or approves or determines pricing for, pharmaceutical
products, receipt (or, if required to make such authorization, approval or
determination effective, publication) of such reimbursement authorization or
pricing approval or determination (as the case may be).

 

“Product” means any combination of (a) any Pharmaceutical Product and (b) any
Product Delivery Device.

 

“Product Delivery Device” means any device for delivery or administration of a
Pharmaceutical Product.

 

“Regulatory Approval” means all technical, medical and scientific licenses,
registrations, authorizations and approvals (including approvals of NDAs,
supplements and amendments, pre- and post- approvals, Price Approvals, and
labeling approvals) of any Regulatory Authority, necessary for the use,
Development, Manufacture, and Commercialization of a pharmaceutical product in a
regulatory jurisdiction. For the sake of clarity, Regulatory Approval shall not
be achieved for a Product in a country until all applicable Price Approvals have
also been obtained by AMAG or its designee for such Product in such country.

 

“Regulatory Authority” means, with respect to a country in the Territory, any
national (e.g., the FDA), supra-national, regional, state or local regulatory
agency, department, bureau, commission, council or other Governmental Authority
involved in the granting of a Regulatory Approval or, to the extent required in
such country, Price Approval, for pharmaceutical products in such country.

 

“Regulatory Exclusivity Period” means with respect to any particular Product in
any particular country in the Territory, the period of time during which the
data and information submitted by AMAG or any of its Affiliates or Sublicensees
to the relevant Regulatory Authority in such country for purposes of obtaining
Regulatory Approval may not be disclosed, referenced or relied upon in any way
by such Regulatory Authority (including by relying upon the Regulatory
Authority’s previous findings regarding the safety or effectiveness of the
Product) to

 

Exhibits-7

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

support the Regulatory Approval or Commercialization of any product by a Third
Party in such country.

 

“Relevant Factors” means all relevant factors that may affect the Development,
Regulatory Approval or Commercialization of a Compound, Product, Pharmaceutical
Product or Product Delivery Device, including (as applicable): actual and
potential issues of safety, efficacy or stability; product profile (including
product modality, category and mechanism of action); stage of development or
life cycle status; actual and projected Development, Regulatory Approval,
Manufacturing, and Commercialization costs; any issues regarding the ability to
Manufacture or have Manufactured any Compound, Product, Pharmaceutical Product
or Product Delivery Device; the likelihood of obtaining Regulatory Approvals
(including satisfactory Price Approvals); the timing of such approvals; the
current guidance and requirements for Regulatory Approval for the Product and
similar products and the current and projected regulatory status; labeling or
anticipated labeling; the then-current competitive environment and the likely
competitive environment at the time of projected entry into the market; past
performance of the Product or similar products; present and future market
potential; existing or projected pricing, sales, reimbursement and
profitability; pricing or reimbursement changes in relevant countries;
proprietary position, strength and duration of patent protection and anticipated
exclusivity; and other relevant scientific, technical, operational and
commercial factors.

 

“Representatives” means (a) with respect to AMAG, AMAG, its Affiliates, its
Sublicensees and each of their respective officers, directors, employees,
consultants, contractors and agents and (b) with respect to Palatin, Palatin,
its Affiliates and each of their respective officers, directors, employees,
consultants, contractors and agents.

 

“Royalty Term” means, with respect to any particular Product in any particular
country in the Territory, the period commencing with the First Commercial Sale
of such Product in such country and continuing until the latest of (a) the
earliest date on which there are no Valid Claims of Palatin Patent Rights
Covering such Product in such country [...***...], (b) the last day of the
Regulatory Exclusivity Period for such Product in such country and (c) the tenth
(10th) anniversary of the First Commercial Sale of the Product in such country.
For the avoidance of doubt, the Royalty Term for a given Product in a given
country in the Territory (i) will not begin until the First Commercial Sale of
such Product in such country and (ii) if not previously expired, will expire
immediately upon expiration or termination of this Agreement.

 

“Safety Data” means Data related solely to any adverse drug experiences and
serious adverse drug experience as such information is reportable to Regulatory
Authorities in or outside the Territory. Safety Data also includes “adverse
events”, “adverse drug reactions” and “unexpected adverse drug reactions” as
defined in the ICH Harmonised Tripartite Guideline for Clinical Safety Data
Management: Definitions and Standards for Expedited Reporting.

 

“Sublicensee” means any Person to whom AMAG grants or has granted, directly or
indirectly, a sublicense of rights licensed by Palatin to AMAG under this
Agreement.

 

“Territory” means all countries of North America.  For the avoidance of doubt,
and without limiting the foregoing, Territory includes the United States,
Canada, Mexico and their respective territories and possessions.

 

“Third Party” means any Person other than AMAG, Palatin or their respective
Affiliates.

 

“Trademark” means any trademark, trade name, service mark, service name, brand,
domain name, trade dress, logo, slogan or other indicia of origin or ownership,
including the goodwill and activities associated with each of the foregoing.

 

Exhibits-8

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

“Valid Claim” means, with respect to a particular country, a claim of an issued
and unexpired Palatin Patent Right or Joint Patent Right that (a) has not been
held permanently revoked, unenforceable or invalid by a decision of a court or
other Governmental Authority of competent jurisdiction, which decision is
unappealed or unappealable within the time allowed for appeal and (b) has not
been cancelled, withdrawn, abandoned, disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

 

The following terms are defined in the section of this Agreement listed opposite
each term:

 

Defined Term

 

Section in Agreement

Additional Third Party License

 

3.5.3(a)

Agreement

 

Preamble

AMAG

 

Preamble

AMAG Conditions

 

1.1.2

AMAG Indemnified Party

 

10.3

[…***…]

 

[…***…]

[…***…]

 

[…***…]

[…***…]

 

[…***…]

[…***…]

 

[…***…]

Assigned Contracts

 

2.11

Audit Opinion

 

8.4.9

Audited Financial Statements

 

8.4.9

Catalent

 

1.1.2

cGMP

 

5.6.5

Contemplated Transactions

 

1.1

Continuation Product

 

9.7.1(a)(vi)(A)

Debtor

 

9.8.1

Development Payment

 

3.3

Diligence Issue

 

5.2.4

Disclosed Third Party Agreement

 

8.3.12

Disclosing Party

 

7.1

Effective Date

 

1.1

Effectiveness Conditions

 

1.1.2

Execution Date

 

Preamble

Generic Competition

 

3.5.3(c)

Gross Receipts

 

3.5.3(c)

Holdback Amount

 

3.1

Indemnified Party

 

10.4.1

Indemnifying Party

 

10.4.1

Independent Auditor

 

8.4.9

Infringement Claim

 

6.2.5

JSC

 

4.2.1

Liability

 

10.2

Licensed Activities

 

6.2.4(a)

Litigation Conditions

 

10.4.2

 

Exhibits-9

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Manufacturing Know-How

 

5.6.5

Marginal Royalty Rate

 

3.5.1

Mutual Condition

 

1.1.1

Notice of Dispute

 

11.10.1

Ongoing Program Expenses

 

3.2

Party or Parties

 

Preamble

Palatin

 

Preamble

Palatin Development Activities

 

4.1

Palatin Indemnified Party

 

10.2

[…***…]

 

[…***…]

[…***…]

 

[…***…]

[…***…]

 

[…***…]

[…***…]

 

[…***…]

[…***…]

 

[…***…]

Per Product Annual Net Sales

 

3.5.1

Product Brands

 

5.5.2

Program Expenses

 

2.4

Program Expense Cap

 

3.2

Program Patent Rights

 

6.2.1

Receiving Party

 

7.1

[…***…]

 

[…***…]

Sales Milestone Payment

 

3.4

SEC

 

7.3

SEC Financial Statements

 

8.4.9

Sponsored Know-How

 

6.1.2

Sponsored Patent Rights

 

6.1.2

Sponsored Technology

 

6.1.2

Term

 

9.4

Third Party Claim

 

10.4.1

Third Party IP Rights

 

6.2.4(b)

Total Annual Net Sales

 

3.4

Unaudited Financial Statements

 

8.4.9

 

Exhibits-10

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Exhibit B

Palatin Patent Rights Existing as of the Execution Date

 

[…***…]

 

Exhibits-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Exhibit C

Compounds Existing as of the Execution Date

 

[…***…]

 

Exhibits-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 2.11

 

Assigned Contracts

 

1.              Commercial Supply Agreement, dated June 20, 2016, by and between
Catalent Belgium S.A. and Palatin

 

2.              Manufacturing Preparation and Services Agreement, dated June 20,
2016, by and between Catalent Belgium S.A. and Palatin

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 3.5.1

 

Marginal Royalty Rate Calculation Example

 

By way of example only, if (a) AMAG, its Affiliates or its Sublicensees sell two
Products in the Territory during a given Calendar Year, (b) Net Sales of the
first Product in the Territory during such Calendar Year are […***…] and (c) Net
Sales of the second Product in the Territory during such Calendar Year are
[…***…], then the royalties payable by AMAG under Section 3.5.1 during such
Calendar Year would be calculated as follows:

 

Royalty for first Product
[…***…]

 

Royalty for second Product
[…***…]

 

Total royalty payable for applicable Calendar Year
[…***…]

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 4.1(a)

 

Palatin Development Obligations — Activities Necessary to File NDA

 

Finalize CSRs for both pivotal phase 3 trials (BMT-301, BMT-302).

 

Continue work and finalize protocol development, study start-up, trial
conduct/oversight, completion of CSRs for all required studies to support filing
including […***…]

 

Conduct and complete all study close out activities on all clinical trials
required for NDA.

 

Complete briefing package and participate actively in pre-NDA meeting with FDA.

 

Continue design, conduct and completion to final report the formative and
summative studies for the drug/device combination.

 

Complete all required CMC work for filing and commercialization of product.

1.              Process validation

 

Complete and finalize Non-clinical studies

[…***…]

 

Draft and finalize all reports (including pre-clinical, PK, CMC, clinical
reports) required for NDA submission.

 

Finalize ISS (Integrated Safety Summary), ISE (Integrated Summary Efficacy), and
DIP (Data Integration Plan) and all other required sections of the NDA.

 

Prepare all data reports for 120 day safety update amendment to NDA filing.

 

Continue to generate and submit all necessary regulatory submissions to the IND
(annual reports, responses to information requests, etc.).

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 4.1(b)

 

Palatin Development Obligations — Assistance Necessary to Secure Regulatory
Approval

 

Assist in advisory panel preparations and participation in advisory panel as
requested.

 

Assist with any post-NDA filing regulatory interactions with FDA as requested.

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 5.5.2(b)

 

Product Brands

 

[…***…]

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 7.4.1

 

Public Announcement

 

See attached.

 

[Attached as Exhibit 99.3 to AMAG’s Current Report on Form 8-K filed on January
9, 2017]

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 8.3.1

 

Exceptions to Palatin’s Exclusive Ownership of Palatin Technology

 

1.                                      “Ypsomed Intellectual Property Rights”
as defined in each of the Customization Proposal, dated June 8, 2012, by and
between Ypsomed AG and Palatin and the Industrialization Proposal, dated
January 30, 2014, by and between Ypsomed AG and Palatin

 

2.                                      “Catalent IP,” “Catalent Inventions” and
the “Auto Injector Assembly Line,” each as defined in the Commercial Supply
Agreement, dated June 20, 2016, by and between Catalent Belgium S.A. and Palatin

 

3.                                      “Manufacturing Preparation” as defined
in the Manufacturing Preparation and Services Agreement, dated June 20, 2016, by
and between Catalent Belgium S.A. and Palatin

 

4.                                      “New General Application Intellectual
Property” and Lonza Ltd’s “Background Intellectual Property,” each as defined in
the Service Agreement, dated October 11, 2015, by and between Palatin and Lonza
Ltd, including any improvements and direct derivatives made to Lonza Ltd’s
Background Intellectual Property during the services conducted by Lonza Ltd
under such agreement

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 8.3.6

 

Known Infringement of Palatin Patent Rights

 

Palatin is aware of internet sites advertising or purporting to advertise
bremelanotide for sale, but does not have knowledge of whether the purported
seller is in the Territory or outside the Territory. […***…]

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 8.3.8

 

Exceptions to Palatin’s Rights under Palatin Know-How

 

None.

 

Schedules-1

--------------------------------------------------------------------------------


 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[…***…]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED.

 

Schedule 8.3.12

 

Disclosed Third Party Agreements

 

1.              Commercial Supply Agreement, dated June 20, 2016, by and between
Catalent Belgium S.A. and Palatin

 

2.              Manufacturing Preparation and Services Agreement, dated June 20,
2016, by and between Catalent Belgium S.A. and Palatin

 

3.              Purchase orders and agreed quotations for services by and
between Lonza Ltd and Palatin Technologies, Inc., including […***…]

 

4.              The […***…], by and between Ypsomed AG and Palatin
Technologies, Inc.

 

--------------------------------------------------------------------------------